 In the Matter of FORD MOTORCOMPANYandINTERNATIONAL UNION,UNITED AUTOMOBILE WORI{ERS OFAMERICACase No. C-199.-Decided August 9,1939Automobile Manufacturing Industry-Interference,Restraint,and Coercion:intimidating,assaulting,and beating union members and sympathizers distrib-uting literature in vicinity of plants;distributing anti-union,literature to em-ployees ; circulating"Vote of Confidence"in policies among employees andpublicizing vote as rejection of union ; discharging. employees because of member-ship in,activityor suspected activity for, or sympathy toward, union-Company-DominatedUnion:charges of, notsustained-Discrimination:dis-charge ; charges of, sustained as to 24 employees,not sustained as to 11 em-ployees-Reinstatement Ordered:as to employees found to have been discrimina-torily discharged-BackPay:awarded to employees discriminatorily discharged.Mr. Laurence A. Knapp, Mr. John T. McTernan,andMr. Christo-pher W..Hoey,'forthe Board.Mr. Louis J. Colombo, Sr., Mr. Louis J. Colombo, Jr.,andMr.Anthony Vermeulen,of Detroit, Mich., andCravath, de Gersdorff,,SwainecCWood,byMr. Frederick H. Wood, Mr. Alfred McCormack,andMr. Harmon Duncombe,of New York City, for therespondent.Mr. Maurice SugarandDavidow c Davidow, by Mr. Larry S.Davidow,of Detroit, Mich., for the U. A. W.Mr. Ivar Peterson, Mr. Julius Schlesinger,andMiss AnneE. Free-ling,ofcounsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by International Union, United Auto-mobile Workers of America, herein called the U. A. W., the NationalLabor Relations Board, herein called theBoard,by FrankH. Bowen,RegionalDirector for the Seventh Region (Detroit, Michigan),issued its complaint, dated June 26, 1937, against the' Ford MotorCompany, Detroit, Michigan, herein called the respondent, allegingthat the respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1),14 N. L.R. B., No. 28.346 FORD MOTOR COMPANY347(2), and (3) and Section 2 (6) and (7) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.In respect to the unfair labor practices the complaint alleged insubstance:(1)That the-respondent had for several months distributed and.circulated among its employees and the public generally statementsand propaganda disparaging and criticizing labor organizations anddiscouraging membership therein.(2)That on or about May 26, 1937, when representatives of theU. A. W. attempted peaceably to distribute union literature at orin the vicinity of the respondent's plant in Dearborn, Michigan, therespondent; caused a number of such representatives to be brutallyassaulted and beaten.(3)That the respondent at various other times had, by enumer-ated acts and threats, intimidated its employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.(4)That membership in a labor organization known as the FordBrotherhood of America, Inc., herein called the Brotherhood, wassolicited: ;within the, respondent's River Rouge plant during workinghours with the sanction and aid of the respondent's officials, andthat the respondent thereafter caused to be published an announce-ment in the public press that the Brotherhood had been disbandedat the request of the respondent, these several acts constituting domi-nation and interference with the formation and administration of alabor organization.(5)That the respondent caused the discharge, demotion, transfer,lay-off, or resignation because of membership in, affiliation with, ac-tivity in behalf of, or sympathy or suspected sympathy toward, theU. A. W., of certain named employees," thereby discouraging mem-bership in a labor organization.The complaint, and accompanying notice of hearing were dulyserved upon the parties.On July 3, 1937, the respondent filed ananswer to the complaint in which it denied that it had engaged inunfair labor practices.In its answer the respondent also moved todismiss the complaint on the ground that the Act does not prohibitfreedom of speech or freedom of . the press, that the Board has noI Valeriu Pops, Alphonso Kuzulls,Percy Llewellyn,Jack Leis.John Pirosko,James Pirosko,Fred Nygard,John Schipper,Emil Tomkow, Jacob Winsiewski,Joseph Nierotko.GeorgeOnnela,Martin Jensen,Clarence A.Fleming, RichardWeyhing,Elmer Mackie,ThaddeusRadke, Ray Onnela, Alfred Onnela. Joseph Sable.Birtus C.Hall, Hector F. Manseau.HerbertC. Mehl,Gabriel Bobaila(erroneously spelled Babaila), John Barron,Leo J.Krugh,Joseph V.Bailey, John Cwikiel, Fred Gulliksen,George B. Zublek,Joseph Gutierrez,Joseph Galusky,Gulseppe Gregarlo,Clifford Sheldon,John J. Dovey,Daniel E. Devor, Raymond Jewell, andJoe Sazynski,During the hearing the complaint was amended several times to conform tothe proof adduced, to which amendments the respondent filed answers.These amendments,among other things, added Homer King and George Smick to the names of thore discharged,and dismissed the complaint as to Jack Leis,John Pirosko,Valeriu Pops,James Pirosko,and Herbert C. Mehl. 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDjurisdiction to hear and, determine assault and battery and feloniousassault cases, and finally, that the Board has no jurisdiction overthe respondent.Pursuant to the notice, a hearing was held at Detroit, Michigan,from July 6 to July 30, 1937, before John T. Lindsay, the TrialExaminer duly designated by the Board.The Board, the respond-ent, and the U. A. W. were represented by counsel and participatedin the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to produce evidence bearing upon the issueswas afforded to all parties.At the commencement of the hearing,the conclusion of the Board's case, the conclusion of the respond-ent's case, and again at the conclusion of the hearing, the respondentrenewed its motion to dismiss.The motions were denied by theTrial Examiner and exceptions taken.During the hearing a so-called notion to intervene was filed inbehalf of the Brotherhood. Such motion requested certification of theBrotherhood as the representative for the purpose of collective bar-gaining of all the employees of the respondent engaged in productionin the State of Michigan. The motion was denied by the Trial Exam-iner.The Brotherhood thereupon filed a caveat with the Board inWashington, and thereafter, in accordance with permission grantedby the Board, filed a brief. The motion of the Brotherhood is in actualfact a petition for certification of representatives and bears no rela-tionship to the charges of unfair labor practices involved in thisproceeding.It could properly have been filed with the RegionalDirector in accordance with Article III, Section 1, of National LaborRelations Board Rules and Regulations-Series 1, as amended.Theruling of the Trial Examiner is hereby affirmed.During the course of the hearing exceptions were taken by theparties to various rulings of the Trial Examiner.The Board hasreviewed these rulings and finds that no prejudicial errors were com-mitted.All rulings of the Trial Examiner are hereby affirmed.By order of the Board, dated August 3, 1937, the proceeding wastransferred to and continued before the Board in accordance withArticle II, Section 37, of the Rules and Regulations.On December 22,1937, the Board issued a Decision and Order in this case.Pursuant to Section 10 (e) of the Act, the Board, on January 7,1938, filed in the Circuit Court of Appeals for the Sixth Circuit apetition for enforcement of the 'above order.On April 11, 1938, therespondent filed an answer to the Board's petition for enforcementcontesting the validity of the Board's Order.Various grounds wererelied upon, one of which was that petitioner had been denied a fulland fair hearing in that from August 3, 1937, when the proceedingwas transferred to the Board until December 23, 1937, when the De-cision and Order were served upon the respondent, the Board did not FORD MOTOR COMPANY349communicate with the respondent with respect to the proceeding anddid not afford the respondent an opportunity to object or except beforethe Board to any Intermediate Report or to any proposed findings offact or order.On May 2, 1938, following the decision of the Supreme Court onApril 25, 1938, inMorgan v. United States,304 U.. S. 1, the Board fileda motion for leave to withdraw its petition for enforcement and thetranscript of the record which had previously been filed with the Court,for the purpose of further proceedings.On May 4, 1938, the respond-ent filed in the Circuit Court of Appeals a petition to review and setaside the order of the Board.The Board's motion to withdraw itspetition for enforcement was granted on May 5, 1'938.2On June 10,1938, a motion of the Board to remand the cause initiated by the re-spondent's petition for review to the Board for the purpose of settingaside the findings and order of December 22, 1937, and issuing pro-posed findings, and making a decision and order upon a reconsider-ation of the entire case, was granted.On January 3, 1939, the SupremeCourt affirmed the action of the Circuit Court of Appeals in grantingthe Board's motion to remand and dismissed a writ of certiorari toreview the order of the Circuit Court of Appeals permitting the Boardto withdraw its petition for enforcement, on the ground that the ques-tion involved had been resolved by the remanding of the case to theBoard.On January 23, 1939, the Board issued an order setting aside the-findings and order of December 22, 1937, and on January 26, 1939,issued Proposed Findings of Fact, Proposed Conclusions of Law,and Proposed Order.On January 28, 1939, the respondent filed a motion "To Suppressthe Evidence Heretofore Taken Herein Before Trial Examiner JohnT. Lindsay And To Set Aside the Hearing Held Before Said Trial Ex-aminer" together with a memorandum in support thereof, and onFebruary 1, 1939, filed a motion for oral argument on the aforesaidmotion to suppress the evidence.On February 6, 1939, the Board denied both of the foregoing mo-tions.On March 13, 1939, the respondent filed a motion "To Reopenthe Record and to Permit Further Evidence To Be Adduced," whichmotion was denied on March 31, 1939.Pursuant to an extension of time granted by the Board on February15, 1939, the respondent, on March 14, 1939, filed exceptions to theProposed Findings of Fact, Proposed Conclusions of Law, and Pro-2The order of the Court granted the Board's motion in full, including leave for the Boardtowithdraw the transcript of the record.The order was amended on May 9, however, inso far as it permitted the withdrawal of the transcript.The Court ordered that the tran-script be and remain in the files of the Court, and further ordered that such transcript bedeemed to have been filed in the cause initiated by the respondent's petition for review as ofthe date of the filing of such petition. 350DECISIONSOF NATIONALLABOR RELATIONS BOARDThemotion to dismiss is hereby denied.On April 17, 1939, pursuant topermission requested on March 17 and granted by the Board onMarch 22, 1939, the respondent filed a brief in support of its excep-tions.A brief was also filed by the American Civil Liberties Union,asamicus curiae,on April 11, 1939.Pursuant to notice, a ,hearing was held before the Board on April22, 1939, for the purpose of oral argument. The respondent and theU. A. W. were represented by counsel-and both participated in theargument.On May 1, 1939, the respondent filed a motion "To Supplement theRecord As To The Procedure Of The Board Herein And For LeaveTo Except And Argue To The Record As So Supplemented," whichmotion the Board denied on May 18, 1939.The Board has considered the exceptions to the Proposed Findingsof Fact, Proposed Conclusions of Law, and Proposed Order, and thebrief in support thereof, and in so far as the exceptions are incon-sistent with the findings, conclusions, and order set forth below, findsno merit in them.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTFord Motor Company is aDelaware 8 corporation having its prin,cipal executive offices at Dearborn, Michigan. It is engaged in themanufacture, assembly, sale, and distribution of automobiles and auto-mobile trucks and various types of automobile parts and accessories.'The respondent owns, operates, or maintains manufacturing orassembly plants in many States throughout the country.Ford salesand service branches are located in practically every major city inthe United States.Foreign subsidiaries of the respondent operate ina similarfashion throughout the world.5,Ford Motor Company was incorporated in 1919 with an authorized capital stock of$100,000,000.Moody'sManual of Investments for 1936 states that this stock is entirelyowned by Henry Ford, his wife,Mrs. Henry Ford, and his son, EdselB. Ford.In addition,the respondent is in the following lines of business,all connected with orgrowing out of the making of motors:Aeroplanes,coal mining,coke manufacture, byproductsmanufacture,load mining,iron mining,foundry, steel manufacture,tool making,machinerymanufacture,car truck and tractor manufacture,glass manufacture,artificial leather, copperwire, Fordite,textiles,batteries and generators,paper cement,automobile bodies, Jobanssengages, electric power, filtered water;flour,motion pictures,hospital,farming and stock rais-ing, radio,printing,photography,forging, flax growing, steam turbine, electric locomo-tives,logging,sawmills,body parts,dry kilns, wood distillation,products of hydroelectricpower, grocery stores, shoe stores, clothing stores, butcher shops, railroads,education,and ocean and lake transportation.6The respondent owns a majority of stock in,or is affiliated through stock ownership with,the following companies: Ford Motor Company of Canada, Ford Motor Company.Ltd., ofEngland, Ford Motor Company A. G. (Germany),FordMotor Co. (Belgium)S.A., Ford MotorCo. A/S(Denmark),Ford Motor Co. of Finland,O. Y., Ford Societe Anonyme Francaise and FORD MOTOR COMPANY351.The respondent operates iron-ore mines and lumber properties inMichigan, coal mines in Kentucky and West Virginia, a silica quarryin Pennsylvania, and other raw material properties in the variousStates.A subsidiary of the respondent has a concession for approxi-mately 2,500,000 acres of land in Brazil for, rubber development.Although by owning sources of essential raw materials the respondenthasmade its operations largely self-sufficient, its manufacturingoperations are so extensive that it must still purchase great quantitiesof raw materials.The respondent owns and operates a fleet of ships, including 7ocean-going vessels,the 2 largest motorships on the Great Lakes,13 barges, 4 towing tugs, a harbor tug, and 2 twin-screw canal boats.For the care of these vessels, it has purchased a ship-building plantatChester,Pennsylvania.The activities of the respondent areclosely coordinated as a result of its control of transportation facili-ties.The respondent up to June 1936, had built and sold more than24,000,000 Ford cars.Of a total of 3,404,497 new car registrations inthe United States in 1936, there were 764,121 registrations of Fordcars, or 22.44 per cent of the total. It is the'third largest manufac-turer in the automobile industry.The respondent's chief manufacturing plants abroadare inIreland,England (the factory at Dagenham, England, is the largest automo-bile factory in the world outside the United States), Germany, andFrance.It also has assembly plants and sales and service branchesinArgentina, Canal Zone, Cuba, Mexico, Uruguay, Brazil, Chile,China, Japan, Egypt, Belgium, France, Spain, Italy, Rumania, Den-mark, Ireland, Finland, Turkey, Portugal, Holland, Sweden, Greece,and Germany.The only plants of the respondent involved in this proceeding arethe ones located in Highland Park, Michigan, herein called the High-land Park plant, and in Dearborn, Michigan, herein called the RiverRouge plant.Fender enamel, frame paint, anti-rust solution, dryers,polishers, resins, automobile paints, and artificial leatherare manu-factured in the Highland Park plant."These products are shippedto the various branches of the respondent located in this country andabroad.The heart of the giant Ford organization is the River Rouge plant,which is the largest industrial unit in the world, employing morethan 80,000 men.The plant grounds cover 1,096 acres and the build-Matford Company(France),N. V. Nederlandsche Ford Automoblel Fabrick(Holland), FordItalians S. A. (Italy),Ford Motor Iberica(Spain),Ford Motor Co. A/B, (Sweden), FordMotor Company, Australia,Proprietary Ltd., Ford Manufacturing Company, Proprietary Ltd.(Australia),Ford Motor Company, South Africa, Ltd.6 Until 1929 automobiles and automobile parts were also manufactured at this plant. 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDings have a floor area of over 7,250,000 square feet.The respondentoperatesat theRiver Rouge plant its own blast furnaces,locomotiverepair shop, the largestfoundry andthe largestindustrial steam-gen-erating plantin the world, motor-assemblyplant, coke ovens, openhearth furnaces,steel plant and rolling mill,paper mill, sinteringplant, glass factory, laboratories,and a cement plant.The plant has14 miles of roadways and 92 miles of railroad tracks.Twenty-fourlocomotives,one road roller,14 locomotive cranes, and11 steamshovels operate there.The docks at the River Rouge plant are a mileand a third long and can accommodate ocean-going vessels.Almostall of the products manufactured at the River Rouge plantare shipped to assembly plants in various partsof the country.Theonly cars which are completely assembled there are the ones intendedfor local sale.The averageshipping time between the factory andthe branchesis 6.16 days.The respondent maintains an elaboratesystem of inventory control by means of thousands of miles of leasedtelephone wires.The automobile industry ranks firstin the UnitedStates in thevalue of products and twelfth in the number of wage earners. It isthe largestconsumer of steel and also ranks first in the use of variousother commodities,including gasoline,lubricating oil, rubber, plateglass, nickel,lead, and mohair.The industry involves the constant movement of enormous quan-tities of materials and products in interstate commerce.Michigan,which produces 52 per cent of all the automobiles manufactured inthe UnitedStates, accounts for the sale of less than 6 per cent.Onlyslightly more than 2 per cent of the steel produced in the country ismanufactured in Michigan,and only triflingquantitiesof most ofthe other commoditieswhich havebeen named above.II.THE UNIONInternational Union, United Automobile Workers of America, is Itlabor organization affiliatedwith the Committee for IndustrialOrganization.III.THE UNFAIRLABOR PRACTICESA. Background of the unfair labor practicesIn the spring of 1937, the U. A. W. commenced a drive to organizethe respondent's employees.As this drive was getting under way,HenryFord issued a number of statements to the press in which heclearly indicated an open and active hostility to labor organizationsand to the U. A. W.On April 8, 1937, the St. Louis, Missouri,Globe-Democrat carriedthe story of an interview with Henry Ford, in which he announced, FORD MOTOR COMPANY353as the press dispatch stated, "a short-lived `sit-down' strike in hisSt.Louis assembly plant," and in which he was quoted as. saying,"We'll never recognize the United Automobile Workers' Union orany other union."7 In the same interview he was quoted as saying,in reference to the settlement of a strike in the respondent's KansasCity plant, that "no concessions" were, made and that "Our menknow what we can do and what we can't do.We'll deal with themindividually."On April 10, 1937, in an interview at his winter home in Georgia,Ford delivered an attack against labor organizations in which hestated :Labor union organizations are the worst thing that ever struckthe earth, because they take away a man's independence. Finan-ciers are behind the unions and their object is to kill competitionso as to reduce the income of workers, and eventually bringon war.8On April 29, 1937, in an interview with A. M. Smith of the NorthAmerican Newspaper Alliance, Ford issued another bitter attackupon labor organizations during the course of which he said :But, now along comes another group-9 that says : "There are100,000 jobs out at Ford's. If you want one of them, pay us aregistration fee, and so much every month, and we will pass youin, and you can work as long as you pay us." This group isasking us to sit still while it sells our men the jobs that havealways been free. If we agreed to this, they would have com-plete control of American;' labor, a control no one has everbefore had.I have never sought to prevent our men from joining anyassociation-religious, racial, political, or social.No one whobelieves in American freedom would do that.When our menask about unions, I give them the same advice as when they askabout any of the other schemes that are always aimed at workingmen's wages.. I say to them : "First, figure out for yourself whatyou are going to get out of it. If you go into a union, they havegot you, but what have you got?"We think our men ought to consider whether it is necessaryfor them to pay some outsider every month for the privilege ofworking at Ford's.Or, whether any union can do more forthem than we are doing.''Board Exhibit 112.This statement was also quoted in the Chicago Times of April 9,1937, and in other newspapers.8 Board Exhibit 115.9Ford was here referring to the U. A. W. 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDIf union leaders think that they can managean automobilefactory better than we can, and pay better wages under betterworking conditions than we can, why don't they build a factoryof their own and show us up?They have the. capital-they haveall the money they need and a lot more. The country is big;they have the men; and think of all the union customers theywould have !If the union leaders are sincere, they should go intobusinessthemselves. - If they have thought out a better way to managebusiness, let them demonstrate what it is. If they can't do that,why do they pretend they can?Of course, the financial interests that use strikes as a way tobuild up unions, would not permit them to build newfactories-big progressive factories with everything in them that unionleaders now demand. They don't want that. They want control.I have always made a better bargain for our men than an outsidercould.We have never had to. bargain against ourmen, and wedon't expect to begin now.There is no mystery about the connection between corporationcontrol and labor control.They are simply the two ends of thesamerope.To have one, you have got to have the other.Youmay say as emphatically as you like, that all this does not disturbme inthe least.I know the scheme is wrong, and it will notwork.1oThe foregoing statements were neither denied nor contradicted atthe time of the hearing.Coming from the respondent's dominantfigure, theyserve as asignificant: background to the relentless cam-paign of intimidation and coercion carried on against the U. A. W.in the respondent's plants.B. The riot of May 26, 1937In connection with its drive to organize the respondent's employees,the General Executive Board of the U. A. W. set up a committee,known as the Ford Organizing Committee. This committee, at ameeting held sometime about the middle of May 1937, decided to dis-tribute union leaflets on May 26 to the workers at the River Rougeplant.In accordance with this decision a permit for the distribu-tion, of. handbills was obtained from the city of Dearborn.'Also,10Board Exhibit 111."Board Exhibit 70.The permit was issued to William McKie, one of the U. A. W. organi-zers, and wasmarked "not transferable."During the attempted distributionof unionliterature on May 26, the permit was in the possession of Walter Reuther, president of LocalNo. 174. FORD MOTORCOMPANY355the committee issued a call for volunteers to assist it in thedistribution.In responseto this call about 300 persons attended a meeting of thecommittee held at 12: 30 p. m. on May 26, 1937, at the office of LocalNo. 174 of the U. A. W. At this meeting final plans for the dis-tribution of leaflets at the River Rouge plant that afternoon weremade;Groups were assigned to the various gates of the plant anditwas decided that only women would actually pass out the hand-bills. ',A total- of from 50 to 70 persons, at least two-thirds of whomwere women, were selected to take part in the distribution.All per=sons werecarefully instructed to refrain from violence.At the conclusion of the meeting four of the union leaders, WalterP. Reuther, president of Local-No. 174 and a member of the GeneralExecutive Board of the U. A. W., Richard T. Frankensteen, Organi-zationalDirector of the Ford Organizing Committee and also amember of the General Executive Board, Jack Kennedy, the As-sistantOrganizational Director, and Robert Kanter, a U. A. W. or-ganizer,together with Reverend Raymond P. Sanford, a Chicago,minister assigned to observe the distribution by the Conference forthe Protection of Civil Rights, proceeded to Gate 4, the main en-trance of the- Rouge plant, in automobiles.The women assigned todistribute leaflets at - that gate were instructed to follow by street-car.In order to understand the events which took place after theirarrival, a brief description of the locality surrounding Gate 4 is nec-essary. - Gate 4 is located on the west side, of Miller Road, a.120-foot public highway, only 40 feet.of which is- paved.Thirteen feetof the unpaved portion of the highway lie west of the pavement and.the other 67 feet east of it.The eastern part is covered with cinders-upon which cars are permitted to park.Although the property onboth sides of Miller Road is owned by the respondent, buildings:have been constructed only 'on the western side. Streetcar tracks.run within the plant grounds just east of the roadway and on theother side of the tracks an open parking space for employees' carsis located.The tracks are separated from both the parking space.and the street by iron fences.The fence to the west of the tracks:is located on Ford property and about seven feet of the unpaved-portion of Miller Road belongs to the respondent.A large overpass has been constructed by the respondent acrossMiller Road at Gate 4 to enable its employees to enter the plantwithout crossing the street.Steps facing both toward the north andthe south lead to the overpass from the eastern edge of Miller Road..Within the fence there are also steps leading to the overpass fromthe streetcar loading and unloading platforms. 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe union group arrived at Gate 4 at approximately 1:45.Beforeproceeding up the south stairway they were stoppedand questionedas towho they were.Albert Rasmussen, a Fordserviceman assignedto directing traffic at Gate 4 on May 26, testified thatas the uniongroup approached the stairway, Ted Greis, another serviceman, toldthem, "Boys, don't go up there, that is private Ford Motor Companyproperty."However, HerbertBauer,a photographer, testified thatabout a minute after the union group had gone up the stairwayseveralmen came out of the plant entrance at Gate 4, led by TedGreis, and followed the union group up the stairway. . We acceptthe testimony of Bauer as more credible than thatof Rasmussen andaccordingly find that the union group was not warned by Greis,prior to mounting the overpass, that they should not go up.The proposed distribution had received considerable publicity andthe union group found a large number of newspapermenawaitingtheir arrival.In response to requests from the photographers thegroup posed for pictures in the center of the.bridge.Almost im-mediately, however, they were approached by three men, one ofwhom announced, "This is Ford property.Get the hell off of here."At the same time a number of other men 12 who had been loiteringalong the railings began closing in on them from all directions.Theuncontradicted testimony of several witnesses indicates clearly thatas soon asthese words were spoken the union group, without makingany response or objection whatsoever, turned quietly around and be-gan walking toward the stairway. They had taken only a few steps,however, when they were surrounded and attacked by the men whohad been closing in on them.The testimony concerning the events on the overpass establishesthat the attack upon the union group was vicious and unnecessarilybrutal particularly in view of the fact that no resistance was offeredby. those attacked.Reuther and Frankensteen were singled out forparticular attention and given terrific beatings.Each of theni wasknocked down and pounded and kicked in various parts of -the body.Reuther was kicked down the north stairway and beaten and chaseddown Miller Road.Frankensteen, who testified he was beaten intoinsensibility for a few minutes, was also kicked down the northstairway, after which he was driven for several hundred yards alongthe streetcar tracks within the fence.'12The main afternoon change of shifts at the River Rouge plant does not take place until3: 30.The number of men standing on the overpass was unusually large for this early inthe afternoon.13 The notes taken by Dr. I. W. Ruskin, one of the physicians who attended Frankensteenafter the riot, read with respect to him as follows : "Richard Frankensteen.Bruise on theback of the neck.Injuries to face,nose and chin.Bleeding from internal injuries of thenose.Bruised in the groins.Bruised ribs,right side." FORD MOTORCOMPANY357Reverend Sanford's description of the events which took place onthe bridge was as follows:A.Well, there was a continuous clicking of cameras whichseemed to last for some time for two or three minutes, and almostinstantly after that,-in fact, during the latter part of that Iobserved a number of men approaching toward me from thesouth side of the overpass near the top of the steps, with otherpeople coming up behind them.Q. Now, as they approached toward the Union group, what-occurred?A. Well, when they got near the Union group, some man witha rather deep voice said, "This is Ford property; get the hell offof here," whereupon we all immediately turned towards 'the northand took three or four steps toward the north stairway. I wasrather following the lead of these men. I followed along bytheir side to the right of them, with Mr. Kennedy, and Frank-ensteen, and Reuther and Kanter on my left, in approximatelythat order.Q. You proceeded toward the stairway, is that it, the stairs?A.We proceeded toward the north stairway.Q.Well, what did you notice first as you were proceeding to-wards the stairs?what happened?A.Well, after we got within a few feet from the top of thestairs, there were two things that happened, I should say, almostsimultaneously, immediately following the-almost immediatelyfollowing the demand to get off the property, and that was-although I couldn't see what was happening in back of me,there was.a scuffling and I caught scraps of conversation whichinformed me unmistakably that the cameramen were in troubleand their cameras were being attacked, and then I was sort ofnudged or pushed over to the east, and two men grabbed or hitat, I couldn't say which, because I just got a glance over my leftshoulder,-grabbed or hit at Mr. Frankensteen.Then I turnedtoward the west and saw him surrounded by four or five menwho were slugging at him, kicking at him and trying to grabhis hands.Q. Now, had there been any remarks addressed to this groupadvancing on those with whom you were prior to this commandto get off the property, or get the hell off; do you recall?A.Will you repeat that question?Q.Had there been any conversation prior to the command toget off the property between the Union group with whom youwere and the group who were advancing behind them? 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. No, I had heard no conversation whatsoever.Q. Now, after that command, did any one in the Union groupreply orally?A. I heard no oral reply whatsoever.Q. And did any of the Union group offer any physical re-sistance to that command, after it was issued?A. No, just the contrary.They seemed to be complying withit immediately.Q.Was Mr. Frankensteen attacked from the front or fromthe rear, from what you saw?A. From the rear.Q. In the course of his progress toward the north stairs?A. That is correct.Q..Now, can you describe the sort of beating that he receivedthere?A.'Well, first near the northeast corner of the overpass Mr.Frankensteen was attacked by four or five men who kicked himin the general region of his stomach and plugged him from therear and were endeavoring to pull his coat over his head andthen an increasing number of men fell upon him of a heaviertype, and he was finally forced to the cement over to my leftjust north of the passageway which leads over to the ticketwindows going down to the street car tracks, and there a manwho was engaged in the attack, an individual who was engagedin attacking him, a separate individual grabbed him by eachfoot and by each hand and his legs were spread apart and hisbody was twisted over towards the east, over to my left, andthen other men proceeded to kick him in the crotch and groin,and left kidney and around the head and also to gore him withtheir heels in the abdomen, or the general range of his solarplexus.Q. Now, was he knocked down at the time?A. He was flat on his back on the concrete.Q.What happened to you, then?A.Well, at that time he was so completely surrounded bymen on all sides, including the east side, who didn't seem to be.engaged in the attack.There were men to the east of him whoseemed to be observing.The attack came mostly from those onthe east and west and northwest of him.Q. Anyway, your vision was cut off ?A. My vision was so completely cut off that I turned my at-tention towards the west, and then for the first time since we FORDMOTOR COMPANY359had started to walk toward the north stairway I saw Mr. WalterReuther again, and he was I should say three or four feet di-rectly south of the west aisle of the stairs, going down the northstairs and facing north and he was standing up and crouchedover towards the north, and he had his fists crossed over hisforearms and looking out under his hands with a look of terrorwritten upon his face, with his face blanched white around hisupper lip and nose and mouth, with the exception of a trickleof blood coming from his nose, and then there seemed a pause ofI suppose, a second or so there, it seemed like a long time, whenno one attacked him, he just stood there sort of in a crouchedposition, and then he moved forward unmolested and grabbedhold of the iron rail on either side of this west lane, but nosooner had he grabbed hold of this iron pipe on either side ofhim than a very husky individual from the rear wrenched himloose and endeavored to hurl him down the first flight of steps,.which I should say, were about nine or ten in number.Q. How many flights of those steps are there on that bridge?A. Three or two landings before the ground, and he caughthimself, I should say, about the sixth or seventh step, and atthat time I observed men coming up from the ground below atboth the last and next to the last aisle, to the west, on the northstairway, and other men following him down all the way down,sometimes being hurled right into men coming up the stairway,and I lost track of what was happening to Mr. Frankensteen,and gradually followed down the eastermost aisle of the northstairway till I came to the bottom of the north stairway.In the meantime while the assaults on the bridge were takingplace, a streetcar carrying the women who had been assigned to dis-tribute handbills at Gate 4 arrived. It stopped at the unloading plat-form within the fence just north of the overpass and the girls begangetting off.A number of men immediately attacked them and, call-ing them vile names, twisted their arms in an effort to get the bundlesof leaflets which they were carrying away from them.All of thewomen were first pushed about and then violently shoved back intothe streetcar.A girl named Catherine Gelles and another one namedStella were knocked to the ground and kicked.Reverend Sanford,who had walked down the north stairway of the overpass just as theunion women started getting off of the streetcar, gave the vivid de-scription of the events that followed :Q. Describe whatever happened to the girls there, what wasthe situation?A.Well, they were pushed around and called all manner ofvile names that are generally attributed to women of the street,190935-40-vol. 14--24 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDand one question which was directed to them two or three times,in substance, and which I couldn't understand, was, "Why don'tyou get your citizenship papers before you come sucking aroundhere for a job," and as they tried to distribute this-I supposethey were trying to distribute the literature, there was an effortmade and sometimes successful to grab the literature out oftheir hands, and they were hit and pushed around, and especiallyone very well dressed gentleman in a brown suit byQ.What was the purpose of that, trying to get them back onthe street cars or just a general mauling, or what was it?A. First it seemed to be a. general mauling, because they werefirst told to get over on the east side of the fence and then theygot over on the fence, they were commanded to get back on thewest side of the fence, and the girls were at a loss to,know ap-parently what to do, and then one girl near me was kicked inthe stomach, and vomited at my feet, right at the end of thesteps there and I finally shot an imploring glance at one of themounted policemen, to whom I had previously spoken and hedashed over on horseback to the west side of the fence andin a rather pleading tone, sort of "For God's sake" tone in hisvoice, seemed to direct his remarks to this well-dressed gentle-man in brown, and said, "You mustn't hurt those women : youmustn't hurt those women;" and I was attracted to the manner inwhich he spoke, because he seemed to speak as one not havingauthority in the situation and seemed to be pleading rather notto injure the women.Q. In any event, there was no physical effort on his part toprevent that, is that correct?A. No, there was no show of authority whatsoever.14Q. Now, how long did you stay there along the street cartracks?A. I stayed there until practically all the literature had beengathered from the ground and until the girls had been pushedback on the trolley and the trolley had gone and it became veryquiet around there and relatively still.Q. Did the girls get back on the street car voluntarily?A. They were, for the most part, pushed back on the streetcar; some of them went according to instruction, but some werepushed back on them.In addition to the union leaders on the overpass and the womencarrying the leaflets other members of the U. A. W. who were in thevicinity of Gate 4 were subjected to savage assaults.William Merri-"Several witnesses testified to the presence of mounted policemen at Gate 4 during the riot.All of these witnesses agreed that they made no attempt to intervene and prevent violence. FORD MOTORCOMPANY361weather, one of the volunteers, had driven out to the plant in hisautomobile and parked it just north of Gate 4 on the unpaved easternportion of Miller Road.When the streetcar carrying the unionwomen arrived he got out of his automobile and attempted to gothrough an opening in the fence to join them.He was stopped, how-ever, by a large group of men who forced him to move on. A littlelater when he again tried to go through the opening, he was graspedfrom behind in such a manner that his jacket flew open disclosinga union button on his shirt. Then someone hollered, "Get that Unionson of a B." and several men pounced on him and gave him a severebeating.He was knocked to the ground and violently kicked whileone of his assailants shouted, "Kill him," "Kick his brains out,""Stomp his face in."Merriweather's back was broken during thisassault anditwas still in a cast at the time of the hearing in thiscase. 15Robert Sentmen, a U. A. W. member who went out to the plantwith the women on the streetcar, was attacked by six or eight menwhen he asked them to stop molesting the girls.He was knockeddown several times and then driven along the car tracks.Alvin Stickle, another U. A. W. member who went out to the planton the streetcar, had a somewhat different type of experience.Hewas throwing bundles of leaflets which had been knocked out of thearms of the women over the fence when he was attacked by threemen who knocked him to the ground. One of them, later identifiedasWilfred Comment, then took hold of him, saying, "You are theone we have been looking for," and dragged him through the openingin the fence and across Miller Road into the office of the ServiceDepartment at Gate 4.He was left in the office for a few momentsuntilEverett Moore, head of the Ford Service Department, cameinto the room.Moore motioned him toward the door, and afterStickle got out of the room Comment and another man commencedbeating Stickle.Moore did not participate in the beating but whileitwas going on kept saying, "Get him out of here." 10The union group assigned to Gate 5, consisting of about 8 girlsand 10 men, assembled under the leadership of William McKie, aU. A. W. organizer, at the intersection of Eagle and WyomingAvenues, one block east of Miller Road at about 2 o'clock on theafternoon of May 26. They then proceeded down the center ofEagleAvenue toward the plant.When they arrived at the corner15Dr.E.M. Shafarman,the physician who attended Merriweather,testified that,althoughthe full extent of Merriweather's injuries could not as yet be definitely determined,there isa possibility that they may prove to be permanent and that his future earning capacity maybe seriously impaired.15Dr.Buskin's notes with respect to Stickle read as follows : Alvin Stickle.18881 HenryStreet,Melvindale.Right face lacerated and swollen.Lefteye swollen.Bleeding fromnose.General beating. 362DECISIONS OF .NATIONAL LABOR RELATIONS BOARDof Eagle Avenue and Miller Road they heard a voice shout, "Herethe bastards come, go get them," and about 30 men came runningtoward them from the north entrance to the tunnel on Miller Road.Others joined them from the overpass at Gate 5, while two auto-mobiles also drove up and discharged several more men.The storyof what then transpired was thus related by George Onnela, one ofthe union group :A.Well, they took a pass at McKie, and he says, "What haveyou got there?"Q.Who was this?Who do you mean by "he?"A.Well, the service man.Q.Well, that is one of these men that drove up in the car?*A. That is right.Well, he started slugging him, and one ofthe union men said, "For God's sake, leave an old man alone;pick on somebody of your own size." So they let him go; theydidn't hurt him any more.They kicked him-I didn't see themkick him, but I heard about it afterwards. So, this Mary hada bundle of these leaflets they were to pass out that day.Q.Were those leaflets wrapped in packages?A. They were wrapped in packages; yes.Q. Paper around them?A. Paper around them.Q. Did this Marie have any union button on that you knowof?A. I can't say.Then they says: "What have you got there?"I says, "These are leaflets we are going to pass."Well, he says,."You can't pass them," he said, "around here."So I says, "Whocan't?"McKie stepped up and says, "We have a license fromthe City of Dearborn."He said, "That don't mean a damnhere."So they started for this Mary, and he said, "Give me.those leaflets." "Nothing doing."She says, "I am out here todo that and I am going to pass them," and he started to hit her-on the armpits, and naturally the leaflets fell on the ground, and.one of the service men picked these leaflets up and threw them.over the fence.So, by that time there seemed to be one of these-men that was the head of this attack here giving orders.Q. Did this man have taped hands?A. Yes; he did.Q. Both hands?A. No, just one; the right hand.Q.Will you describe the nature of that tape on the hands"'-X,.It was white tape; taped around the knuckles. FORD MOTOR COMPANY363Q.Will you continue your description of what he was doing?A. So, this guy noticed Tony and he says-well, he says, "Getthat bastard with that union cap and go to town with him." So,five or six guys started after Tony and they knocked him down.They stepped on him and they kicked him, and this guy that washead of this group that was giving orders, he said, "Hit him inthe stomach ; hit him in the stomach," he said, "that is the mosteffective place," he said. "Give it to him; let him have it."Q. Now, Mr. Onnela, on Union Exhibit 2, would you pick outthe spot that this man Tony was at when he was hit as you havedescribed?A. Yes.He was right here. [Indicating.]Q. That is, on the paved part of Eagle Avenue, on the streetcar tracks?A. That is right, on the paved part.Q. Continue, please.Go right along.A. So, they kept on beating him, picking him up and throwinghim down on the pavement, and then come one of those coloredboys, and I don't know, it seems to me he was walking towardsthem, and his attention was drawn to this colored boy. Theysays, "Why, you black bastard, what are you doing here?"Q.Was this colored boy one of your group?A. He was one of our group; he was.Q.Was he carrying leaflets?A. Not that I know of, no; I wouldn't say.Q. Go ahead.A. And so the same guy that I was referring to a little whileago giving these orders, he says, "Give it to him."Q.Who was he'referring to then?A. To this other man, this service man, I presume.Q. I mean, when he says, "Give it to him," to whom was hereferring?A. The group that left Tony, they were beating Tony, theyleft Tony laying there and then started to beat this one.Q. The colored boy?A. That is right.A. The colored boy, that is right, so they knocked him downand kept on hitting him over the head and over the shouldersand they picked him up and threw him on the pavement andthey kicked him, ' and this guy, this There-service man,- he kept onrepeating, "Hit him in the stomach." "Hit him in the stomach;""Hell, you can't hurt a nigger when you hit him over the head."And, they kept that up, there was four of them picked him upand they threw him like they would throw a sack against theretaining wall. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ.Where is that retaining wall?A. That runs along Eagle there.Q. Right under the fence?A. That is right. So, as they kept-they kept beating thiscolored boy down east toward the overhead, and in the meantimesomeone attacked me, a big burly guy was going to strike me.Well, I had my Ford badge under the lapel of my coat, and thecollar turned, and it became visible, it was underneath, see, so oneof the service men came up and grabbed this here other serviceman by the throat and looked at me, and I just ducked under, Isaid, "If you want to hit him, go ahead," and he hit him and bloodjust squirted out of his mouth, and he thought I was a Ford man,so after I seen that I thought, "Well, I will use this to advantage,"so I put the badge on the outside so I could walk anywhere, theywould look at me, and I said "Right here, boys" (indicating),"No."So, they let me go.So, as they kept on hitting I followedup the colored boy down to the overhead and they were still kick-ing him and beating him, and I walked up to the guys over thereand grabbed them by the neck, I said, "That is enough," I said,"for Christ's sake, don't you know when a guy has had enough."They looked at me and saw the badge and walked out.He said,"You black bastard, don't come back here again; let that be alesson."So I sarted backQ. Now, Mr. Onnela, what happened to the girls that were inthis group?A.Well, the girls run.Q.Which way did they run?A. They ran east, down Eagle.Q.When did they start to run?A.Well, as soon as they seen the attack.Even with Onnela's description it is difficult to conceive the fullsavagery of the assault at Gate 5.The testimony of Dr. Shafarman,the physician who attended Tony Marinovich after the riot, isilluminating.Dr. Shafarman testified as follows:Q. Did you treat Tony Marinovich?A. I did.Q. Please describe to the Trial Examiner the injuries sufferedby Mr. Marinovich?A. Mr. Marinovich was probably the most severely injured ofthe entire group.He sustained a fracture of the skull, a severeconcussion of the brain and developed later a post traumatic FORD MOTOR COMPANY365encephalitis, that is, inflammation of the brain, due to injury.He also had numerous contusions, bruises and lacerations aboutthe body.Q.What was your diagnosis of the case of Mr. Marinovich?A. Fracture of the skull, concussion of the brain and posttraumatic encephalitis; that was the diagnosis, the other injurieswere less significant.Q. Your use of the words "Post traumatic," Doctor, indicatethat the encephalitis cane after and as the result of an injury ortrauma, is that so?A. That is correct.Q. In your opinion, Doctor, are the injuries from which Mr.Ma.rinovich is suffering, of a permanent nature?A. That is a very difficult question to answer because of thefrequency with which individuals so injured do develop perma-nent impairment of the psychic functions and permanent deterio-ration of their intellect.Mr.Marinovichmay suffer fromheadaches and dizziness for an indefinite period to come, as heis now suffering. It is possible that in the course of a couple ofyears he may develop epilepsy, due to the head injury. It isimpossible now to predict just what the ultimate outcome will be,but the prognosis must be guarded because of the frequency withwhich, as I said before, these individuals do develop permanentdisability.Q. From your observation, diagnosis and treatment of Mr.Marinovich, Doctor, can you tell the Trial Examiner to whatextent Mr. Marinovich's future earning capacity will be affected?A. His earning capacity may be reduced to zero before a yearis out.It is impossible to predict now just what will happen tohim.He is still under observation.Newspapermen were no freer to take pictures at Gate 5 than atGate 4.Frederick Arnold, a Detroit Times staff photographer, wascruising along Miller Road when he saw the union group approachingon Eagle Avenue.He immediately got out of his car and begansetting up his camera.Before he had a chance to take any pictures,however, the leader of the assailants, a man known as Tubby, saw himand shouted, "There is a camera man. Get that son-of-a-bitch. Breakthat camera."Three men rushed toward him but before they couldcatch him his driver, Omar Shull, picked him up.Not in the leastdaunted, his pursuers got into. another car and started out after him.There followed a wild chase of four or five miles through crowded citystreets.Numerous red lights were passed and both cars traveled ata speed of close to 80 miles an hour. Shull finally drove to the Melvin- 366DECISIONS OF NATIONAL LABOR RELATIONS BOARD.dale police station and Arnold escaped into the station one step aheadof the men who were after him. At the police station the pursuersidentified themselves as Michael Devlin, Charles Grundish, and Stan-ley Terry of the Ford Service Department.17Officer Steele, who was on duty in the police station at the time,asked the servicemen "what their idea was of chasing these fellows,and they said they had orders not to let anyone take pictures aroundthe Ford Motor plant." Steele stated he called Moore's- office, andreported the fact that the servicemen claimed to be acting underorders.The party who answered the call told Steele, "There must besome mistake. I don't know of any orders being issued to thateffect."Steele could not remember the identity of the party whoanswered the call, however.And the respondent failed to call anywitness to testify as to what orders were given the servicemen."'Most employees going into the River Rouge plant from the Schaef-fer Road side enter by streetcar.Because of this fact, the U. A. W.had made plans for the distribution of leaflets on the streetcars andat about two o'clock on the afternoon of May 26 a group of approxi-mately 14 union women met at the corner of Michigan Avenue andSchaeffer Road, close to the plant.At that point two girls enteredeach streetcar for the purpose of passing out handbills to the meninside.The girls in the first car were not noticed at the gate and re-mained in the car while it went through the plant.However, thosein the succeeding streetcars were not as fortunate and were pulled outof the cars by several men as they entered the plant at Gate 9. Sev-eral union members who were standing across Schaeffer Road fromGate 9 were chased away by a group of men.Four of the union women who were evicted from the streetcarswere forced into the car of Nick Demchuk, a U. A. W. member,which was parked nearby.Demchuk already had one companionwith him at the time.An automobile driven by Archie Kindell, aFord employee, and containing four other Ford employees, amongthem George Fisher and a man identified as Ray, who apparentlyacted in a supervisory capacity followed Demchuk as he drove alongSchaeffer Road.Two of the men in Kindell's car were riding on therunning board.Despite his protest that his car was already over-loaded, they forced Demchuk to pick up three other U. A. W. mem-bers who were walking along the sidewalk.One of these men waspushed into the front seat, making a total of seven persons insidethe car, while the other two stood on the running board.17Board Exhibit 88 Is a copy of the Melvindale police department record of the aboveincident.'The time card of Charles Grundish, one of the three men in the station,shows that hewas paid for the time he was there.It bears the notation,"0. K. for 8 hrs.5/26/37,"signedby Pat Salancy,an official in the respondent's service department. : FORD MOTOR COMPANY367Demchuk then proceeded slowly down Schaeffer Road until hewas stopped by a motorcycle patrolman who had been hailed by thepursuing men.The policeman, after a conversation with the men,gave Demchuk a ticket for reckless driving.Yale Bradlyn, one ofthe occupants of his car, who attempted to explain the affair, wastold by the officer, "This was Dearborn and not Detroit." BoydSimmons, a reporter on the Detroit News, who witnessed the inci-dent and was making notes thereof, had his notebook taken awayfrom him by the officer.Demchuk was then ordered to drive to the Dearborn police station,At the station all of the occupants of his car and Emil Mazey, aU. A. W. organizer who had seen the affair on Schaeffer Road andhad come along to the station, were held for more than half an hourwithout any charges being placed against them.During this time,Mazey was prevented from using the telephone by two of the occu-pants of Kindell's car who came into the station.Demchuk, after pleading not guilty to the charge of reckless driv-ing, was finally released on bail.Before he or any of the others werepermitted to leave the police station, however, they were carefullysearched for any papers bearing the license number of the auto-mobile in which the Ford employees had been following them; thewomen being searched by a police matron and the men by the motor-cycle patrolman and the two Ford employees in the station?'Kindell testified, and we find, that the two men from his car whowent into the station were George Fisher and the man named Ray.Kindell admitted that when Fisher and Ray came out of the stationthey told him that the union people had been searched.Mazey,Demchuk, and two of the occupants of his car, Bradlyn and ZigmundZadrowski, all testified that the two men from Kindell's car whocame into the station assisted in searching them. In view of Kin-dell's testimony above set out, we find that these two men wereGeorge Fisher and Ray, both employees of the respondent.In front of Gate 10 on Schaeffer Road a union group of two menand four or five women began passing out handbills to personsentering the River Rouge plant shortly before 2:00 p. m. on May26.Within a few minutes several men came out of the serviceoffice at that gate and started taking the girls' leaflets away fromthem.When Frank Hartung, a U. A. W. organizer, objected he washit in the mouth.Asher Lauren, a Detroit News reporter, who waspresent at the scene had his notes taken away from him by somemen who had driven up, one of whom said, "You won't need these."Two other acts of violence committed against members of the"When Demchuk's case came up for trial a week later,the charge against him was dis-missed despite the objection of the U. A. W. attorney who requested a hearing on the charge. 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDU. A. W. on May 26 will be mentioned. Percy Llewellyn, a unionmember who attempted to distribute leaflets on Dix Avenue nearGate 1, was attacked by several men and given a severe beating.Another union member, Ralph Dunham, who passed out handbills atthe intersection ofWyoming and Eagle Avenues was assaulted byfour men who pounced on him from a Ford car which had pulledup alongside.The beating administered to Dunham was one of themost vicious of the afternoon and he received, serious internalinjuries which necessitated his going to a hospital for 14 days andfrom which he had not yet recovered at the time of the hearing.We come to the question whether the respondent is responsible forthe brutal assaults upon U. A. W. members and sympathizers whichhave been described above.Upon the record, we think it plain thatthe respondent is responsible.For some time prior to May 26 the respondent was aware of theintended visit of the U. A. W. During this same period the re-spondent maintained a considerable complement of guards at thegates of the plant. Joseph Barnick, a former, employee of therespondent, testified that sometime about the first of April 1937, hehad been transferred from his job as an inspector of connecting rodswithin the River Rouge plant to the Ford Service Department.Hisnew duties consisted of sitting in a car at Gate 5 and reportinganything "that didn't look right."Sometime later, "along about thefirst week in May" so Barnick testified, he was instructed by a mannamed Richter, who had charge of his shift, to the effect that, "IfI caught anybody passing handbills, beat him up and bring him tothe service office."Richter was not called as a witness, and Barnick'stestimony was not contradicted.We, therefore, find in accordancewith his statements.This testimony of Barnick substantiated that of Fred Collins, areporter on the Detroit Times.Collins had had an assignment at theRiver Rouge plant about 2 weeks before the riot.While there henoticed that cars, each of which contained several men, were parkedat the various entrances to the plant.There were five such cars atGate 4 and two or three at each of the other gates.His attentionwas attracted to these automobiles by the fact that there were somany of them and also because the men in them were doing noth-ing except sitting in the cars, even eating their lunches in them.Arnold Freeman, a Detroit Times photographer, visited the RiverRouge plant at about 4: 30 on the morning of May 24.He noticed anumber of Ford employees around Gate 4 wearing badges startingwith the serial letters "A" and "F."Freeman, who had frequentlyvisited the River Rouge plant, testified that, "Most of the new facesout there had `A' badges," and that he understood an "F" badge desig-nated a permanent serviceman, whereas men with "A" badges "were FORD MOTOR COMPANY369hired temporary for this union invasion." 20 Several men wearing"A" badges attempted to prevent Freeman from parking his car onthe cinders along Miller Road east of Gate 4, and objected to his tak-ing pictures without express permission.However, after some delay,Freeman was allowed to park his car and to take pictures.One ofthe men present at,Gate 4 that morning was Angelo Caruso, who waspointed out to Freeman as "the chief" on that occasion .21About 11 a. in. on the morning of May 26, Victor Beresford, aDetroit News reporter, and Herbert Bauer, an Acme News Picturesphotographer, visited the River Rouge plant for the purpose of mak-ing arrangements for telephone facilities during the distribution ofunion literature that afternoon and of taking some advance picturesof the scene where such distribution was scheduled to take place.Under the overpass at Gate 4 Beresford and Bauer noticed a numberof cars containingmen.22Some of the men jumped out of these carsand pointing at Bauer, who had set up his camera south of the over-pass, shouted, "He is taking pictures; taking pictures; get thatcamera."Bauer and Beresford were both escorted into the serviceoffice at Gate 4 by the men who came out of the cars and, after a tele-phone call had been made, Bauer was granted permission to takepictures provided he did not photograph any faces.Fred Collins and Albert Anderman, a Detroit Times staff photog-rapher were assigned by their paper to cover the River Rouge planton the morning of May 26 in connection with the proposed distribu-tion of union literature that afternoon.They visited the office ofHarry Bennett, the respondent's personnel director, where they sawnumerous Ford officials including Bennett and Everett Moore.Collins testified as follows with respect to this visit:Q. Did you inquire of anyone in Mr. Bennett's office about thetaking of pictures at the plant that day?A. Yes, sir.Q. And with whom did you talk?A. Do I have to answer that question?TrialExaminerLINDSAY : Yes.That is what you are here for.A.Well, I talked to Mr. Moore about the taking of pictures.2° This testimony is substantiated by the experience of Joseph Barnick.As a productionworker, his badge number had been 1-1-2850.This number was changed to A-5429 early inMay 1937, after his transfer to the service department.On May 26, It was changed again,this time to C-5429.The badge number of Ted Greis,a regular serviceman,was F-546, asshown by his time card,Board Exhibit 73.21Freeman pointed out Caruso on Board Exhibit 33-A, which is a copy of a photographtaken by James Kilpatrick of the Detroit News showing Frankensteen being assaulted on theoverpass by several men, including Caruso.22Beresford testified there were about 25 cars parked under the bridge;Bauer testified therewere 5 or 6;Board Exhibit 57, a picture of the scene taken by Bauer,shows 5 or 6 cars. 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. (By Mr. HOEY) What did Mr. Moore tell you?A. He told us we would not have any trouble; that we wouldbe able to take pictures without any interference.Q. Did you talk to anyone about the distribution of pamphletsor leaflets by the organizers of the Union?A. Yes, sir.Q.What were you told about that?A. I asked the gentlemen whether or not the Ford Motor Com-pany was going to do anything to prevent the distribution of thehandbills, and I was told that the Ford Motor Company wouldnot have anything to do with them. The service departmentwould not have anything-take any action to prevent the distri-bution, and the gentleman who answered the questions said,"However, maybe some loyal employees might resent it."Q. And who was the gentleman who made the statement?Whawas the gentleman that made the statement to you?A. I have forgotten who the man was.Q. Did that occur in the office there?A. Yes, sir.Anderman testified as follows concerning this visit :Q. Did you inquire of Mr. Bennett or any of his assistantswhether or not you could take pictures that day?A. That was our purpose in going there, and we didn't see Mr.Bennett.Q. Did you make an inquiry of anyone?A. Mr. Collins did.Q. Yes, and what were you told?A.We were told-the understanding was that it would be allright to take pictures.Q. And with whom did you or Mr. Collins speak?A. Mr. Moore.Q: Mr. Moore.Mr. Everett Moore, is that his name?A. Yes.Q.What was the information which Mr. Collins received aboutthe attitude of the company with respect to the distribution ofleaflets?A. He didn't say anything about the attitude of the company,about the distribution of the leaflets. FORD MOTOR .,COMPANYt r ,371Q. Did Mr. Moore say that the Ford Motor Company wouldresent the distribution of leaflets?A. No.Q. Did Mr. Moore say anything about the attitude of the em-ployees of the Company?A. If the employees resented the attitude of the Union, triedto stop them from distributing these leaflets, why, it wouldn'tbe the fault of the Ford Motor Company.Q.Mr. Moore said that to you at that time?A. Not to me.Q.. HeHe said it to Mr. Collins?A. That is right.Q. Did you overhear him say that?A. Yes.From the foregoing testimony of Collins and Anderman, it isapparent that the respondent expected friction to develop between"loyal employees" and representatives of the Union.In view ofCollins' evident reluctance to identify anyone whom he talked to inBennett's office, we are unimpressed by his inability to rememberwho told him that "loyal employees might resent" the distribution.We accept Anderman's unequivocal and uncontradicted testimony,and find, that it was Everett Moore, head of the Ford Service De-partment, who told Collins that "maybe some loyal employees mightresent" the attempted distribution of union literature and that ifthey tried to stop the distribution, "it wouldn't be the fault of theFord Motor Company."After Collins and Anderman left Bennett's office on the morningof May 26 they went to the office of the chief of police of Dearbornand inquired as to the preparations made for policing in the vicinityof the River Rouge plant.Collins. also communicated with hispaper and asked that additional men be assigned to the River Rougeplant that afternoon.When questioned concerning the reason forthis request, Collins stated that as a result of his conversation inBennett's office lie had assumed that there would be trouble at theplant that afternoon.Nor was Collins the only newspaperman whoexpected trouble to develop that afternoon.Beresford, a DetroitNews reporter, testified that after he had been at Gate 4 on themorning of May 26 he reported to his city editor that "we could ex-pect a lot of trouble if Frankensteen and Reuther went through ...with their plans to go up on that overpass and pass out handbills,because I had talked to men out there and they said they wouldthrow them off."The situation as it existed immediately prior to the ,arrival of theU. °'A.W. representatives at Gate 4 may be summarized as follows : 372DECISIONSOF NATIONALIn and around Gate 4 the respondent had stationed a large force ofmen; therewere veryfew production workers in the vicinity, inas-much as it was more than an hour before the afternoon change ofshifts; newspapermen were on the scene awaiting the arrival of theU. A. W. representatives and were anticipating trouble; and therespondentthroughEverett Moore, head of its service department,had several hours theretofore announced to newspaper representa-tives that although the respondent would take no action to preventdistribution of union literature,if "loyal employees"did so it wouldnot be the fault of the respondent.Not only did"loyal employees"participate in the riot at Gate 4 and in the events at. other pointsin the vicinity of the plant,however, but identification of the leadingparticipantsdefinitelyestablishes that some of the assailants weremembers of the service department.The three original assailants of Reuther and Frankensteen on theoverpass at Gate 4 were two foremen in the River Rouge plant, SamTaylor and Wilfred Comment, and Ted Greis,a member of the FordService Department.Also identified'at the hearing as having taken more or less promi-nent parts in the savage attacks committed at Gate 4 were AngeloCaruso 2a Lynn Squires,Christian Frey,Oscar Jones,24 Charles Good-man,`6 and Warshon Sarkisian,allFord employees,the first three ofwhom were members of the Service Department.Comment, Taylor,and Oscar Jones were pointed out by several witnesses as having beenparticularly vicious in their assaults.A group of four or five menwho arrived at Gate 4 shortly after Frankensteen and, after request-ing information concerning his whereabouts,rushed up the steps ofthe overpass after him, drove up in a car belonging to the respondent.A leader in the attack at Gate 5 was a member of the Ford ServiceDepartment known as Tubby.Michael Devlin,Charles Grundish,and Stanley Terry, the three men who chased Frederick Arnold andOmar Shull from Gate 5 into the Melvindale police station,identifiedthemselves as Ford Service men.Archie Kindell,a Ford employee,was the driver of -the car. inwhich the Ford employees who participated in the events at Gate 9and caused the arrest of Nick Demchuk,followed Demchuk to theDearborn police station.Kindell denied at the hearing that he wasa member of the Service Department but admitted that his foreman23A warrant has been issued for the arrest of Caruso in connection with the grand-juryinvestigation of the riot but the police have been unable to locate him.Charles Spare, aninvestigator attached to the office of the Wayne County prosecutor, testified that Caruso hasbeen reported. to bein- hidingin Canada.24 Jones fights professionally under.the name of Jackie Young.26Bernard Middleton,a'Detroit police officer, attached to the Bureau of Records,testifiedthat Goodman's police record showed that he had been convicted of the following crimes :simple larceny,speeding, aiding a prisoner to escape,and frequenting a gambling place. FORDMOTOR COMPANY373was connected with that department, and that he and the other menin his car were patrolling Schaeffer Road pursuant to orders.26The persons who assaulted Frank Hartung and stopped the uniongroup from passing out leaflets in front of Gate 10 on Schaeffer Roadcame out of the Service Department office at that gate.Alex Saide,who was identified as the leader of the attack on Percy Llewellynnear Gate 1, was a member of the Ford Service Department, whileRalph Dunham, who was so seriously injured at the corner of Wyom-ing and Eagle Avenues, recognized Comment and Taylor as two ofhis..chief assailants.The time cards for May 26, 1937, of practically all of the above-named persons were introduced into evidence at the hearing.27 Ineach case the individual was paid by the respondent for his timeduring the beatings.More important, perhaps, than any other single factor in connect-ing the respondent with the events of May 26, was the presence ofEverett Moore, head of the Ford Service Department, at the sceneof the rioting and his acquiescence in the acts that were being com-mitted.The testimony of Alvin Stickle that Everett Moore stoodby viewing the beating which was given him by Comment andanother man in front of the Gate 4 service office, was uncontradictedat the hearing.Upon all the evidence we find the respondent responsible for theattacks on the union organizers and members by Comment, Taylor,Greis, Jones, Frey, Goodman, Grundish, Devlin, Terry, and Kindelland those in the latter's group.From the nature of the evidence introduced by the respondent, itappears that the respondent sought to establish that even if the actsascribed to it are true, they were committed upon its own propertyand in defense of that property. It offered evidence tending toshow that the streetcar tracks where the assaults upon the unionwomen, Frankensteen, and others in the union groups were com-mitted are within the River Rouge plant and that the overpass atGate 4 where the first attack took place is the property of the FordMotor Company.This defense of the respondent is clearly untenable in the light ofthe events which have been described above.Technical trespass hasnever been recognized in law as a justification for extreme brutality.The record in this proceeding leaves no doubt that when Franken-steen and Reuther were informed on the overpass that . they weretrespassing on Ford property, they immediately about-faced, and,20Kindell admittedthat the manidentified as Ray gavethe order "to go over to the gate"and that noneof the men in the groupquestionedhis authority.It is notestablished,however, thatRay was Kindell's foreman.27Board Exhibits73, 74, 75, 76. 77, 78. 84,85, 86.91, and 103. 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithout making any response or objection whatsoever, began walkingtoward the stairway. It was clearly unnecessary for the respondent,in protecting its property, to blackjack and otherwise maltreat de-fenseless men and women, to break William Merriweather's back, totake Alvin Stickle into the plant proper and there give him a delayedbut nevertheless severe beating.Furthermore, a careful examination of the evidence indicates thatthere is considerable doubt as to whether any trespass upon the re-spondent's property was committed by the U. A. W. members andsympathizers.The streetcars running within the River Rouge plantare operated by the Detroit Department of Street Railways upontracks leased by that Department from the respondent.28The leasecovers "The street railway tracks and roadbeds therefor, the loadingand unloading platforms, dividing fences, prepayment stations, over-head walkways and the supporting structures therefor . . ."The respondent denies that the overpass at Gate 4 is one of the over-head walkways included within the terms of thelease.Such denialis not convincing, however, in view of the fact that persons wishingto board a streetcar in the vicinity of Gate 4 must cross over theoverpass to do so, and that prepayment booths, heated and lightedby the Department of Street Railways, are located on the overpass.The interest of the Department of Street Railways in the streetcartracks and the overpass is not the only reason to believe that suchproperty is public in character.Numerous witnesses testified thatthe public has always had free access to the overpass and that mem-bers of the public had never, before May 26, been prevented fromusing it.Vendors of different types of merchandise regularly ped-dle their wares on the bridge.Aside from the inscription "Ford" onboth sides of the structure, the overpass bears no sign describing itas private property.29It is unnecessary for the determination of this case that the Boarddecide whether a trespass was being committed when the attacks at'Gate 4 were commenced.However, it is clear that there were rea-sonable grounds for the union group to believe they had the legalright to go upon the overpass and to travel on streetcars within theRiver Rouge plant..Even if it were possible to find some justification for the respond-ent's position that a property owner may commit the brutal actswhich have been described above upon persons who are trespassingon his property, the respondent's defense would still be ineffective.The beating of Reuther which was commenced on the overpass at Gate2s Union Exhibit 7. .2"A sign stating "Private property,no literature to be passed out of any kind"and signed"Ford Motor Company" was erected on the overpass on July 5, 1937, the clay before thecommencement of the hearing in this case.This sign was removed on the following day. FORD MOTOR COMPANY3754 was continued on Miller Road, admittedly a public highway, andthe assaults upon union members and sympathizers at points otherthan Gate 4 were committedalmostentirely on public property.The attack upon Tony Marinovich and the other union people atGate 5 was launched on the centerof EagleAvenue at the pointwhere it intersects with Miller Road.The respondent contended atthe hearing that Eagle Avenue is the private property of the FordMotor Company.Eagle Avenue, however, has not only been openlyused as a public highway for a number of years but therespondentitself in another proceeding has recognized its publiccharacter.aeThe attack upon Frank Hartung and his group at Gate 10 wascommitted on Schaeffer Road and that upon Percy Llewellyn nearGate 1 took place on Dix Road. There was no contention at thehearing that either SchaefferRoad orDix Road is other than apublic highway.Ralph Dunham was assaultedat the intersection,ofEagle and Wyoming Avenues, a full block away from the plant.At the oral argument and in its brief, the respondent contendedthat the assaults were the spontaneousexpressionof resentment andhostility on the part of some of its employees toward the U. A. W.and hence could not be attributed to the respondent.There is noevidence in the record to support this contention; none of the em-ployees who participated in the riotwas called as a witness to explainhis actions.Nor did any official of the respondent testify concerningwhat orders, if any, had been issued with respect to the conduct of-employees stationed at the gates during the attempted distribution,and no explanation of such failure to testify was made at thehearing.31The evidence is uncontradicted that no oral or physical provocationwas offered by the union group, and we do not believe that the as-saults described above were spontaneous reactions to the merepresence30McClintic-Marslall Co. v. Ford Motor Co.,254 Mich.305 (1931).In this case,actioninvolving the question of whether a mechanic's liencouldbe enforced against the EagleAvenue railroad viaduct, the respondent filed a brief with the Supreme Court of Michigan inwhich it contended that, inasmuch as the viaduct was constructed across public land (EagleAvenue)itwas public in character and hence not subject to a mechanic's lien.In supportof this contention the brief states:"It is inherently public...Scores of thousands of thegeneral public reap more benefit than...Ford . . .No one can imagine any use to whichit can be applied except for public travel."In its decision the Supreme Court of Michiganupheld the respondent's contention and ruled that the Eagle Avenue railroad viaduct was notsubject to a mechanic's lien.a'Affidavits filed in support of the respondent's motion to reopen the record and to permitfurther evidence to be adduced, filed on March 13, 1939,state that,at the time of the hearing,criminal proceedings growing out of the assaults of May 26 had been instituted againstEverett Moore and certain other employees, and that had they been called upon to testify eachwould have claimed his constitutional privilege and refused to testify.No witness claimedthe privilege,nor did the respondent indicate at the hearing that it was handicapped inpresenting its case because material witnesses refused to testify for the reason that theirtestimony might incriminate them.A claim of privilege would have been unavailing,since.Section 11(3) of the Act provides that "No person shall be excused from attending andtestifying...on the ground that the testimony or evidence required of him may tend toincriminate him . .SeeBrown V. Walker,161 U. S. 591 ;Hale v. F1 enkel,201 U. S. 43.190935-40-vol. 14-25 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDof U. A. W. representatives.Some of the attackers had taped handswhich. they used with considerable effectiveness.Several pictures ofWilfred Comment in action reveal a pair of handcuffs in his hippocket.The men who drove up to Gate 4 in a car belonging to therespondent shortly after the union group had gone up on the over-pass were obviously in search of Frankensteen and rushed up thesteps after him.The record also shows that at other gates, andeven at points some distance from the plant, union people weresought out and subjected to beatings or other indignities by personswho were either identified as Service Department members, who wereFord employees acting under the supervision of a Ford supervisor,or who came from within the respondent's plant. The foregoingfacts, and the entire testimony concerning the riot, convince us thatthe assaults were not a spontaneous outbreak caused by any supposedhostility entertained by some of the respondent's employees towardthe U. A. W.We conclude that the attacks upon union members and sympa-thizers, described above, are attributable to the respondent, and wefurther find that the respondent thereby interfered with, restrained,and coerced its employees in the exercise of rights guaranteed inSection 7 of the Act.C. Other acts of intimidation and coercionAbout the first of April 1937, copies of the Ford Almanac forJuly 1937, a publication issued by the respondent, were placed inboxes at the gates of the River Rouge plant where they could beobtained by workers going to and from work. The Almanac con-tained many uncomplimentary references to labor organizations, in-cluding the following paragraphs which appeared under the title of"Musings of Smoke-Stack Joe" :SHILLBERG-HA HA ! I'll bet when he hears Ma's gone he'llbe over to the house tryin' to join me up to this labor racket.None of THAT FOR ME, either.Why should I pay money to agang FOR NOTHING? They can't give me a single thing MORE'N IALREADY GOT.Never had to pay to work before-why start Now.'Specially when they won't show me the books and let me seewhat they do with MY MONEY.IF I PAY money for groceries, I GET GROCERIES in return. IfI pay money for a suit, I GET A SUIT in return.Why shouldI pay, money to this crowd for NOTHING?And look who's asking-all these fellows who got their labormovement education in RUSSIA . . . It all looks and smells likeCOMMUNISM to me . . . They say they've got 200,000 members. FORD MOTOR COMPANY377each payin' them $1 a month right here in Detroit. Golly, that's24 hundred thousand-2 million, 4 hundred thousand dollars ayear.Ha-that's where all the big cars, airplanes, swell offices,big salaries and all the rest of it comes from.They don't DARE give the members a financial accounting.If you ask for one you get BEATEN.Darned if I join a RACKET LIKE THAT.Heigho-there's the whistle.Goin' home now.G'bye ! 82During May 1937, the respondent reprinted in pamphlet formunder the heading "Ford Gives Viewpoint on Labor," and distributedto its employees, the article by A. M. Smith of the North AmericanNewspaper Alliance, referred to in subsection A above.'8Duringthe same month the respondent passed out to its employees cardstermed "Fordisms," containing excerpts from various statements ofHenry Ford attacking labor organizations.These cards read asfollows :FORDISMS"A Monopoly of JOBS in this country is just as bad as a monop-oly ofBREAD !""Our men ought to consider whether it is necessary for themto PAY SOMEOUTSIDERevery monthFOR THE PRIVILEGEOFWORK-ING at Ford's.""What was the result of these strikes-merely that numbersof men put their necks into an IRON COLLAR. I'm only TRYINGto SHOW WHO OWNS THE COLLAR.""Figure it out for yourself. If you go into a union theyhave GOT You-but what have You got?""We have always made a better bargain for our men than anoutsider COULD.We have never had to bargain against our menand we don't expect to begin now.""There is no mystery about the connection betweenCORPORA-TION CONTROLandLABOR CONTROL.They arethe Two ENDS OFTHE SAME ROPE. A little group of those who CONTROL BOTHCAPITAL AND LABOR will sit down in New York and settlePRICES,DIVIDENDS-ANDWAGES."The manner in which the respondent distributed the "Fordisms"and the pamphlet entitled "Ford Gives Viewpoint on Labor" to itsemployees is significant.Ordinarily, literature is placed in boxesnear the entrances to the plant and employees are free to take theliterature or not, as they please.However, Ford servicemen dis-92Board Exhibit 102.^ Board Exhibit 72."Board Exhibit 93. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDtributed the above-mentioned literature and made sure that eaclLemployee received it.George Onnela testified that, "if a guy didn'tnotice [the literature], they [the service men] pulled him backand gave it to him." Elmer Mackie. testified that the servicemen"run to each man and push one of these cards [Fordisms] in theirhands, so they wouldn't miss any of the men as they were comingout of the factory."Mackie further testified that the use of service-men to hand out the literature "struck me funny," that the literaturewas "pushed into our hands as we were coming out of the gate,"and that he felt constrained to take it because the servicemen "mighthave took your [badge] number if you didn't take it."The respondent contends that the foregoing publications constituteno more than "an expression of opinion upon the part of the em-ployer addressed to his employees."Although counsel for the re-spondent at the oral argument stated that the purpose of distributingthe "Viewpoint on Labor" "was unquestionably to put before theemployees the views that Mr. Ford entertained as to where the bestinterests of the employees lay," with "Whatever effect it might haveupon the minds of the employees," the respondent claims that, sincethe Congress "deliberately refrained from extending its prohibitionsto acts on the part of the employer calculated to `influence' em-ployees," the Act does not proscribe such expressions of opinion.The respondent further contends that, if the Act be interpreted toauthorize the proscription of such publications as are here involvedthen, to that extent, the Act is unconstitutional as an abridgementof the freedom of speech and of the press in violation of the FirstAmendment of the Constitution of the United States.We are not here concerned with the question whether an "expres-sion of opinion" or an act on the part of an employer calculated to"influence" his employees in the exercise of the rights guaranteedthem in Section 7 of the Act, as such, is forbidden by the Act.The issue here is whether, under the circumstances of this case, therespondent interfered with, restrained, and coerced its employeesin the exercise of their rights of self-organization by distributing toits employees literature criticizing and disparaging labor organiza-tions.The publications must be considered in their context.Coming ata time when the U. A. W. was conducting a drive to organize therespondent's employees, the publications had the unmistakable pur-pose and effect of warning employees that they should refrain fromjoining the union.We find it iinpossible to believe that statementsdenouncing labor organizations, characterizing union leaders asinsincere and racketeering persons who seek only to levy tributeupon workers, and warning employees that by joining a labor organ- FORD MOTOR COMPANY .379ization they pay money for nothing, corning from the employer anddistributed to employees under circumstances clearly indicating thatthey should take heed, are merely "directed to the reason of theemployee" and are "intended to influence only his mental process,"and have no intimidatory or coercive effect.No employee couldfail to understand that if he disregarded the warning he might find-himself in difficulties with his employer.Such fear, we think, wasthe natural and inevitable result of the distribution of the publica-tions involved, particularly in view of the fact that prior to dis-tribution of the statements the respondent had demonstrated thatemployees found to be affiliated with, sympathetic to, or active inbehalf of the union would be discharged, as hereinafter shown.Atthe least, the publications distributed as aforesaid said to the em-ployees that the respondent would regard anyone who joined theunion as a gullible, foolish person.The employees could not failto believe that in matters of promotion or selection of men forlay-offs such an opinion would have weight.We find that the respondent, by distributing the above-mentionedliterature to its employees, interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7of the Act.We do not believe that the foregoing finding unconstitutionallyabridges the respondent's freedom of speech and of the press.Free-dom of speech is a qualified, not an absolute right.The Act requiresthe employer to refrain from acts that interfere with, restrain, orcoerce employees in the exercise of their rights to self-organizationand collective bargaining.The guarantee of such rights to the em-ployees would indeed be wholly ineffective if the employer, under theguise of exercising his constitutional right of free speech, were free tocoerce them into refraining from exercising the rights, vouchsafedthem in the Act.The contention that coercive statements made bysupervisory officials to employees are protected by the First Amend-inent has been rejected in several cases arising under the Act 35Wethink the principle thus established is no less applicable to the circula-tion of literature having a like coercive effect.The. respondent's anti-union drive reached its climax but not itsend in the riot of May 26.The very next day two union employees ofthe Chrysler Motor Company, Albert Mooradian and James Kelly,while driving along Miller Road, were attacked and severely beatenby a group of men who had been sitting in two cars, one of which hadbeen parked within the entrance to Gate 4.Mooradian, who was open-ly wearing his union pin, was assaulted first.However, one of the'National Labor Relations Board v.The Falk Corporation,102 F.(2d) 383;VirginiaFerry Corporation v. NationalLabor RelationsBoard,101 F. (2d) 103;NationalLaborRelations Board v.Union PacificStages,Inc.,99 F.(2d) 153, 179. 380DECISIONSOr NATIONAL LABOR RELATIONS BOARDattacking group soon noticed that Kelly was wearing a pin beneathhis jacket and with the remark, "There is another Union pin," com-menced beating him also.Mooradian received serious injuries whichrequired him to enter a hospital and from which he had not yetrecovered at the time of the hearing.One of the assailants was identi-fied as Albert Rasmussen, a member of the Ford Service Department.We find that the respondent is responsible for the assaults uponMooradian and Kelly and that thereby the respondent interfered with,restrained, and coerced its employees in the exercise of rightsguaranteed in Section 7 of the Act.About June 1 there was circulated throughout the River Rougeplant a "Vote of Confidence" in the policies of Henry Ford.3°Thecirculation took place in the presence of the respondent's foremen and,in many cases employees were asked by their foremen to sign.Thoserefusing to do so had their badge numbers taken.As a result mostof the employees signed.The respondent then publicized the vote aaan indorsement of its labor policies and as a rejection of the U. A. W.We find that the respondent by the foregoing acts of its foremen inconnection with the circulation of the "Vote of Confidence" and bypublicizing the vote as an indorsement of its labor policies and as arejection of the U. A. W., interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed in Section 7 of the Act.D. The alleged domination and support of a labor organizationThe complaint alleges and the answer denies that the respondenthas dominated and interfered with the formation and administrationof a labor organization, the Ford Brotherhood of America, Inc., andcontributed support to it.We find that the evidence is insufficient towarrant the conclusion that the respondent has dominated and inter-fered with the formation and administration of the Brotherhood orhas contributed support thereto.We shall, therefore, dismiss theallegations of the complaint in this respect.E. The dischargesThe complaint, as amended, alleges the discriminatory dischargeof a number of named individuals.The respondent denies that thedischarges were because of union activities.We will take up in orderthe circumstances surrounding the dismissal of each individual.Homer KingHomer King commenced working for the respondent in 1919 andcontinued until his discharge on June 14, 1937.King was an electri-w BoardExhibit 95. FIORD MOTOR COMPANY381cian and at the time of his discharge he was engaged in electrical main-tenance work in the gear department at the River Rouge plant.Hewas earning $7.20 a dAy.King is not a member of the U. A. W. However, on Julie D, the daythat the Brotherhood drive was staged in the plant, he handed out someU. A. W. application cards to a number of workmen in his departmentand collected money from them.King testified that he "didn't wantto get mixed up in no Union business" and that after collecting themoney he "was going to spend it."However, he became apprehensivethat "they might get me up for getting money under false pretenses,"and therefore turned the money over to a union man he met at hiscousin's house.One of the men to whom King sold an applicationcard said to him, "Hello Mr. Frankensteen."A few minutes laterKing noticed this man talking to the assistant foreman and noddingat him.On June 14, King was called away from his job by Fred Eagle, thegeneral foreman in charge of electrical work in the motor building,3'and told to report to the employment office.When King inquiredwhether there was anything the matter with his work, Eagle repliedthat there was not, but that he was one of a group being transferredto' another department.Eagle added that Miller, the employmentmanager, knew all about the natter and would explain it to King.King saw Brown at the employment office the next day. Brown,who was a personal friend of his, told him that he had been turned infor union, activities.King denied membership in the U. A. W., andBrown, after making him return the following day, sent him backto the gear department.After he had been on the job only a half anhour, however, he was again called to the employment office, whereBrown told him that he had received information that King had beendoing organization work for the U. A. W. Brown was quite angry andaccused King of lying to him.King at first denied having been engaged in union activity, butfinally admitted that he had passed out union application cards.How-ever, he told Brown that he had done so because he "wanted to pickup change for beer money." Brown finally stated that he would putKing back on the job provided King first revealed the names andbadge numbers of the men to whom he had distributed the applicationcards.King, however, said he did not know the men by name or badgenumber, but promised he would get that information for Brown if hewere allowed to return to work.King testified that his statement toBrown about having spent the money he collected and his promise toreport the men to whom he had given applications, were fabricated inan effort to get his job back.However, Brown refused to send Kingw The building in which the gear department is located. 382DECISIONSOF NATIONALLABOR RELATIONS BOARDback on the job except on condition that King reveal the identityof the men who had received application cards from him.Eagle denied any knowledge of King's union activities and testifiedthat he had discharged him for constantly leaving his work and ne-glecting the machines for which he was responsible.He said thatKing had been given several warnings.In view of the fact that the respondent made no effort to rebut King'stestimony concerning his conversations with Brown, such testimonyis entitled to considerable weight.Also, his 18 years of continuousemployment with the respondent casts doubt upon Eagle's statementthat King's work was unsatisfactory.We find that Homer King wasdischarged because the respondent believed that he had engaged inactivities iii behalf of the U. A. W.King earned about $103.00 between the date of his discharge andthe hearing.George SmickGeorge Smick was employed by the respondent more or less regu-larly from 1920 until his discharge on June 29, 1937.At the timeof his discharge he was working as a millwright in the glass plant atthe River Rouge plant and was earning $6.80 a day.He testified thathis work had never been criticized.Smick joined the U. A. W. on March 5, 1937. Early in June 1937he refused to sign the "Vote of Confidence" and another paper pledg-ing its signers to fight the U. A. W.Smick worked on the night shift.When he reported for work onJune 28, he found a note attached to his time card requesting himto see the timekeeper before he went home the followingmorning.The timekeeper told hint to clear out his tools and report to theemployment ofrice.38At the employment office he was called a unionman and an agitator by Brown, and he was refused reinstatement.The respondent did not offer any evidence contradicting Smick'stestimony.The record in this case leaves no doubt that Smick was dischargedbecause of his membership in the U. A. W., and we so find.Smick did not earn any money between the date of his dischargeand the hearing.Alphonse Knn.suZisWith the exception of a lay-off during the depression, AlphonseKuzulis had been working for the respondent for 18 years at thetime of his discharge on February 4, 1937.He had had the sameThe expression"clear out" as used at the River Rouge plant signifies the turning in ofhis tools by a workman.This must be done by any workman whose employment is ter-minated. FORD MOTOR COMPANY383foreman for the last 12 years of this period.At the time of hisdischarge he was earning $6.40 a day.Kuzulis joined the U. A. W. on February 1, 1937.He had attendedthree union meetings before then.When he reported for work onFebruary 4, his foreman told him to clear out his tools and go to theemployment office.After making him return to the employment-office several times, Brown told him that he was being fired becausehe had been seen at a union meeting.Kuzulis' foreman did not testify at the hearing and his testimonywas not contradicted.We find that Alphonse Kuzulis was dischargedbecause of his membership in the U. A. W.Kuzulis has not earned any money since his discharge.Birtus C. HallBirtus C. Hall worked for the respondent from April 20, 1934, untilhis discharge on June 4, 1937.For the last few months of this period,he was employed, as a grinder in the glass plant at the River Rougeplant.At the time of his discharge he was earning $6.40 a day.Hall became a member of the. U. A. W. on May 28, 1937. As hewas leaving the plant on June 1, he was attacked by several men, one.of whom said, "Well, I am going to knock hell out of you."Hall wasstillon Ford property when the attack occurred.On June 3, hesigned the "Vote of Confidence" but not until he had told the personcirculating it that he was doing so to protect his job.At the conclusion of work on the following day, June 4, Hall wasdirected to report to the employment office.Before doing so, he askedhis general foreman if anything was the matter with his work. Thelatter replied that it was entirely satisfactory.However, Hall dis-covered at the employment office that he had been discharged.Whilediscussing the matter with Brown, in an attempt to find out the rea-son for his dismissal, he was asked by the latter, "Wasn't you tryingto give a fellow, an application card to join the Union out in theparking lot and got socked in the nose?"Hall's foreman, Michael Savados, testified that he had dischargedHall for constantly leaving his job during working hours.He saidthat he had given him several warnings before discharging him..Savados admitted, however, that Hall's job at times required him toleave his ordinary position and work in other parts of the department.Hall denied that he had received any warnings from Savadosbefore his discharge.In view of Brown's familiarity with the attack on Hall and hisunion activities, it is clear that Hall's membership in the U. A. W.was the reason for his discharge, and we so find. 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeorge B. ZubickandJoseph GutierrezGeorge B. Zubick and Joseph Gutierrez were both employed asmetal finishers in the body department at the River Rouge plant.Zubick had been employed by the respondent since 1930 and Gutierrezsince 1928.They were receiving $7.60 a clay at the time of theirdischarge.When the "Vote of Confidence" was circulated in their departmentearly in June 1937, Zubick and Gutierrez were the only workers whorefused to sign it.A few days later, on June 8, Zubick was discharged,and on the following day Gutierrez also was discharged.Both weremembers of the U. A. W. at the time. Zubick, who had joined theU. A. W. on May 18, 1937, was particularly active and had succeededin getting five or six other workers in the department to join.Zubick returned to the employment office the day after his dis-charge in an effort to obtain reinstatement.While there he was inter-viewed by Brown, who asked him why he wasn't satisfied with hisjob.When Zubick replied that he was satisfied. Brown told himthat he was a valuable man but the respondent could not use him sincethey did not want any trouble at the plant..Gutierrez was discharged without explanation on June 9.At theemployment office, Brown informed him that it was because they werelaying off men in the department. Two new metal finishers had com-menced working that very morning, however.John Nazradi, the foreman in charge of Zubick' and Gutierrez,testified that Zubick was discharged for talking too much andGutierrez for inefficiency, and that both had been warned aboutscratches in the metal they finished.We think it clear from therecord that the reasons assigned by Nazradi for the discharge ofthese two men are not the true reasons.On June 8, shortly before the shift started, Zubick announced toa group of employees that the union initiation fee was one dollar,and Gutierrez openly gave Zubick a dollar and received a temporaryreceipt.One of the employees present in the group was ClaytonDavis, the third metal finisher on the afternoon shift.A few min-utes after the shift started, Nazradi came around and warned themen against talking.According to Zubick and Gutierrez, Daviswas caught talking by Nazradi, and Davis was then taken to'. the su-perintendent's desk.Gutierrez, who suspected something was wrong,.left his job and went to the tool crib to exchange some files.He sawseveral supervisors, including Nazradi and Olson, the night superin-tendent, around Davis, and it appeared that they were questioningDavis.Davis returned in about 20 minutes and, according to Zubickand Gutierrez, appeared scared and excited.That night Davis did FORD MOTOR COMPANY385not eat lunch with the rest of the men. About 5 minutes after Davisreturned,Nazradi told Zubick he was discharged and, so Zubicktestified, warned the other men, "You guys have been talking aroundhere, you got yourselves in the mess, watch your step, fellows, yousee what happened to him [Zubick], that is going to happen to you."Nazradi admitted that Davis had been talking and that Davis hadbeen called away from his work.His testimony as to what oc-casioned Davis' absence was evasive, although he stated that Daviswas in the company of the general foreman.We accept Gutierrez'stestimony and find that Nazradi was in the group around Davis.The circumstance that Davis observed Zubick's union activity beforethe shift started, his evident fear and disinclination to associate withthe other men after he had been questioned, and Zubick's dischargeimmediately after the questioning of Davis, persuade us that Zubickwas discharged because of his union affiliation, which had beenrevealed through Davis, and that the charge of talking too much wasbut a pretext for his dismissal.The next day, June 9, Nazradi took particular pains to find faultwith Gutierrez's work.That such is the fact is evident fromNazradi's own testimony, for he stated that, upon receiving somecomplaints that morning about the quality of the metal finishing onhis shift, he determined that, "whoever this guy is, I am going to gethim," and that forthwith he commenced criticizing Gutierrez's work.Upon being interrogated as to how he knew that Gutierrez was re-sponsible for the defective work, Nazradi at first attempted to testifythat, he- could identify Gutierrez's work, as well as that of othermetal finishers, by the manner in which it had been done. Later hetestified that he knew the defective work had been done by Gutierrezbecause Gutierrez admitted it was his.We conclude that Nazradiwas aware of the fact that Gutierrez had joined the U. A. W. onthe preceding day and had therefore determined to find some pretextfor discharging him.The record leaves no doubt that the reason for the discharge ofGeorge B. Zubick and Joseph Gutierrez was their membership in theU. A. W. and we so find.George Onnela, Alfred Onnela, Ray Onnela, Clarence Flemvng,Richard Weyhing, Elmer Mackie,andThaddeus RadkeGeorge Onnela, Alfred Onnela, Ray Onnela, Clarence Fleming,Richard Weyhing, Elmer Mackie, and Thaddeus Radke were, untiltheir discharge in May 1937, employed in the body department oftheRiver Rouge plant.The seven were engaged in the sectionmaking seat cushions and backs and had as their immediate fore-man Rudolph Prokop. All of them were members of the U. A. W. 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDand active union workers.They rode together to and from workand acquired a reputation in the section as the union gang.George Onnela, the oldest of the group, was first employed by therespondent on February 27, 1922, and, with the exception of theperiod from 1931 to 1934 during which the respondent- discontinuedmaking its own bodies, has worked for it continuously since thattime.He was the lead-off man on the assembly line in which heworked and had been commended on numerous occasions for hissatisfactory work.At the time of his discharge he was earning $7.60a day.When George Onnela reported for work on May 25, 1937, he wascalled to the desk of the general foreman of the department andinformed by the latter's clerk that he was discharged.Although heinquired,no reasonwas given him for his dismissal.However, he no-ticed that on the slip which had been filled out by the clerk, the words"Work unsatisfactory, not being on the job on time" were written.Inasmuch as Prokop rode to work inhis carwith himOnnela hadnever been late.Before leaving the department Onnela approached Prokop andasked the reason for his discharge.Prokop's reply was, "Well,George, God damn it, I warned you and warned you to keep yourmouth shut, but you didn't.... This hurts me more than it hurtsyou fellows but I got to do it.... Ordersare orders."Richard Weyhing, the unofficialchairmanof theunion gang, com-menced working for the respondent on November5,1936.Beforethat time he had been employed in a similar type of work by theBriggsManufacturing Company for 15 years.Weyhing had alwaysdone his work in a satisfactory manner and had received three raisesin the period from November 1936 until his discharge on May 25,1937.The last of these occurred only 2 months before his discharge.At that time he was earning $7.60 a day.Weyhing was discharged together with George Onnela when theyreported for work on May 25, 1937.No reason was given him forthis action.He noticed that the words "work unsatisfactory & late"had been written on the slip which was handed to the servicemanwho took him out of the department.Clarence Fleming,Weyhing's brother-in-law, had had 12 years'experience in automobile cushion work at the Briggs ManufacturingCompany before beginning work for the respondent on November5, 1936.He was discharged without explanation on May 24, 1937.While employed by the respondent he had received three increasesin pay and at the time of his discharge was earning $7.60 a day.His work had never been criticized.Elmer Mackie commenced working for the respondent in 1925 and,with the exception of a 2-year period from 1932 to 1934 during which FORD MOTORCOMPANY387the respondent discontinued making tudor bodies, he had workedfor it continuously until his discharge on May 25, 1937.Mackie, wasa very efficient workman, and when he had sprained his hand duringMarch he had been given lighter work during the period of his injuryinstead of being laid off.He was earning $7.60 a day at the timeof his discharge.About a half hour after the commencement of work on May 25,Mackie was called to the desk by Prokop and discharged.He noticedthat Prokop had written on his slip, "Work not satisfactory."WhenMackie asked Prokop if that was the reason why he was being fired,the latter replied, "No, you know what you are fired for."Visiblyagitated, Prokop continued, "Elmer, I can't help it. . . . I can't helpit.Those are my orders."On the way out of the department, heran into Richard Elberth, the foreman in charge of the cushion sec-tion,who said, "I am sorry you had to go." At the employmentoffice, where all employees leaving the respondent's employ must gobefore they can draw their pay, Mackie was told by Al Brown, theassistant employment manager, "Maybe I can fix you up with a jobif you behave yourself."Thaddeus Radke commenced working for the respondent on De-cember 1, 1936.On May 25, 1937, he was discharged without ex-planation.He was earning $7.20 a day at the time of his dischargeand had received an increase in pay only two weeks before.Hetestified that his work had never been criticized.Alfred Onnela, George Onnela's brother, was employed by therespondent from December 1934 until his discharge on May 27, 1937.No explanation was given him for his discharge, but the service-man who took him out of the department remarked that his brotherhad been seen distributing union literature the previous day.AlfredOnnela had always performed his work in a satisfactory manner andhad received an increase in pay which raised it to $7.60 a day only2 days before his discharge.Ray Onnela, a brother of George and Alfred, began working forthe respondent in December 1934.For several years before thattime he had been employed in the same type of work by the BriggsManufacturing Company.Ray Onnela testified that he had alwaysperformed his work in an efficient manner.He was earning $7.60 aday at the time of his discharge.When Ray Onnela reported for work on May 26, 1937, his timecard was missing from the timerack.At the desk he was informedby the clerk, "Your brother is out.You are as good as gone."When Onnela asked if he would be blacklisted in the shops, the clerktold him that he would not be if he quit.He then asked to becleared out and the clerk filled out a slip which Onnela did not see. 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeorge Onnela testified that subsequent to the commencement ofthe hearing he had heard Prokop state that all of the seven menwhose discharges are now being considered were efficient worklnenand that the reason for their discharge was their union activities.39Richard Elberth, the foreman in charge of the cushion section,stated that for several weeks before the discharge of the seven menthe work in Prokop's shift had been very poor; that it had becomenecessary to make some changes; and that Weyhing, 'Fleming,Mackie, Radke, and the Onnelas had all been doing bad work andfor that reason they had been the ones selected for dismissal..Elberth also contended that Ray Onnela had quit voluntarily andhad not been discharged. Inconsistent with the foregoing was astatement by Elberth that one of the reasons for the dismissal ofGeorge and Ray Onnela was that they were "stool pigeons" and thathe did not care to have any "stool pigeons" in his section.Elberth was positive in his testimony that George Onllela hadbeen working as a back hanger during the month of May and thatitwas during this period that he found the poor workmanship whichhe attributed to Onnela.The work of a back hanger requires himto hold tacks in his lips, a practice referred to as "spitting tacks."Onnela's testimony establishes that from May 1 to May 24 he hadnot worked as a back hanger for the reason that his lower lip hadbeen cut in a fight, which prevented him from "spitting tacks."During this period he turned covers for the back hangers the firstweek, acted as set-up man the second, and spent the third week put-ting on "night caps."He did not return to his regular job as backhanger until May 24, the day before he was discharged. It is clear,therefore, that Elberth's charge that George Onnela's work as backhanger was inefficient during May, has no basis in fact.Most of the men here involved, except George and Ray Onnelawho were partners, worked in pairs with men whom Elberth did notaccuse of performing bad work and who were still working at thetime of the hearing. It appears that at times the partners assistedeach other.Although Elberth testified that one member of eachpair of back hangers usually worked on either the left or right backand that he held the man who finished the back responsible, it isdifficult to believe that for six or seven weeks practically all the poorback hanging in the section should be attributable to only one mem-ber of each of several pairs of back hangers.We conclude that thedischarges in Prokop's section resulted from the union activities of,the men involved.39A signed statement to this effect by Prokop was excluded at the hearing by the TrialExaminer.Such ruling of the Trial Examiner was erroneous.In view of the other evidenceintroduced in these cases,however, there has been no need to consider the statement. Inas-much as it has not been prejudicial,therefore,the ruling of the Trial Examiner has not beenreversed. FORDMOTOR COMPANY389We find that George Onnela, Alfred Onnela, Ray Onnela, ClarenceFleming, Richard Weyhing, Elmer Mackie, and Thaddeus Radkewere discharged because of their membership in the U. A. W.Neither Mackie, Radke nor the Onnelas had secured any employ-ment in the period between their discharge and the hearing in thiscase.Weyhing earned about $78 and Fleming $8.30.Martin JensenMartinJensen, an employee in the body department at the RiverRougeplant, commenced working for the respondent in December1934.He had had 13 years of experience in the same type of workbeforethen in various automobile body building plants in Detroitand at onetime had operated a custom shop of his own. Jensen wasemployed in the cushion-making. section under Elberth but had as hisimmediate foreman,WilliamMartin, shift foreman of the shiftopposite Prokop's 40He was considered the most efficient workmanin his shift. and was assigned the special custom work for displaypurposes.When his hand had been infected in January 1937, he hadbeen given the job of checking the assembly line.At the time ofhis discharge he was earning $7.60 a day.Jensen, although he did not belong to the U. A. W., associatedwith the union gang and was generally considered a member of it.He played on a shop baseball team which was managed by Weyhingand often discussed the union at the ballgames.On May 26,1937, he was discharged without explanation.However, he noticedon the slip which had been made out concerning him the words,"work unsatisfactory."Elberth made no claim that Jensen was a poor worker and inti-mated that he was discharged because he was always prowlingaround.Martin stated that for about two weeks Jensen had per-sistedin talking too much to the men on the assembly line; that hehad been warned several times; and that on May 25, after the dayshift ended, he talked the matter over with Elberth, who said withregard to Jensen, "Well, we will have to take him out of here; hehasn't heeded our warnings, so we will take him out."Martin tes-tified that Jensen was a good worker. Jensen testified that no onehad told him that he was not staying at his job or that he was notattending to his duties as he should.We conclude that Jensen wasnot discharged for talking too much, but that such reason wasassigned in order to eliminate him along with the rest of the uniongroup in Elberth's section.We find that Martin Jensen was discharged because of his activityin behalf of the U. A. W.40 Prokopand Martin's shifts alternatedevery twoweeks on mornings and afternoons. 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDClifford E. SheldonClifford E. Sheldon commenced working for the respondent in1926 and continued until his discharge on March 15, 1937.Duringthat period he had been promoted to the position of a minor fore-man in the trimming section of the body department at the RiverRouge plant, a post which he held at the time of his dismissal.Hetestified that he had often been commended for his work and wason very satisfactory terms with his superiors.He had been givenan increase in pay in January 1937, and at the time of his dischargewas earning $8.80 a day.Early in March 1937, Ray De Clerque, the superintendent of thebody department, assigned Sheldon the task of organizing the fore-men and bosses in the department into a group "to handle, the situa-tion in case it [a strike] did come up." Sheldon was also told toinstruct this group "to notify me immediately if they hear any mentalking union or unionism." Sheldon objected vigorously to thisassignment and made it quite evident that he was carrying it outonly under protest.Shortly after reporting for work on March 15,Sheldon was ordered by Stewart, De Clerque's assistant, to call outhismen and have them patrol the aisles, as some trouble was ex-pected.Stewart did not mention the specific trouble, but Sheldontestified that he "took it for granted it was a threatened strike orsomething similar to that."Sheldon had some of the men in hisgroup patrol the aisles for about 15 minutes and then, upon ordersfrom Stewart, had them cease patrolling.Later in the same day hewas called to De Clerque's desk and, after being questioned at lengthconcerning his views on the U. A. W., discharged. In discharginghim, De Clerque said, "Well, Cliff, I have got to fire you. I.haveto fire you for not being on the job."De Clerque then added, "Keepyour chin up.This will be all right.We will get this straightenedout."De Clerque evaded telling him the real reason for his discharge.However, Everett Gwynn, his immediate foreman, told Sheldon, thathe believed someone had told a union story concerning him.Sheldon was not a member of the U. A. W. at the time of his dis-charge.However, he had often expressed the opinion to other fore-men that it was a good thing for the average workman.The respondent did not offer any evidence at the hearing contradict-ing Sheldon's testimony.We find that the respondent discharged Clifford E. Sheldon becauseof his sympathy for the U. A. W.Sheldon obtained employment at the Gar Wood Industries on April8, and had earned about $287 at the time of the hearing in this case. FORD MOTORCOMPANY391Fred Nygard-Fred Nygard was first employed at the River Rouge plant in.October 1933 and worked there continuously from that date until hisdischarge on April 26, 1937.For the last year before his discharge-he operated a stripper crane in the soaking pits in the rolling mill..He testified that his work had never been criticized.Nygard wasearning $7.20 a day at the time of his discharge._Nygard joined the U. A. W. on April 19, 1937, along with five other-employees in the soaking pits.Two clays later some U. A. W. appli-cation cards which he was carrying fell to the ground. Before-Nygard could leave his crane and retrieve them they were picked upby the recorder 41 and read.About an hour later Nygard was in-formed by a shift foreman in the soaking pits that the recorder had,reported the incident to his foreman.On his next working clay an-other workman was placed in the crane with him for the purpose of'learning how to operate it.Then on April 26, Nygard was discharged..Nygard's foreman,William Klingbeil, testified that he had dis-charged Nygard for loafing.He stated that a few days previous to,April 26, he had warned Nygard not to stand by the rail of his crane.but to clean the equipment during the times when there were no molds-for him to lift.Klingbeil asserted that, on April 26, he noticed thatNygard, who then had a mold in the air, was out of the control room;leaning against the railing looking at another crane operator.He.thereupon called Nygard down and said, "Well, I guess the only-thing to do with you is to send you to the employment office."DanielDevor, who operated the crane next to Nygard's, testified that Kling-beil had been watching Nygard for about half an hour.Both Nygard and Devor, who operated the crane that picked up.the ingot after Nygard had lifted the mold, testified that the ingothad to be measured and that Nygard, in order to know when tomove his crane, stepped to the side of the crane cab, away from the,controls, to watch the measuring.We do not credit Klingbeil'stestimony, therefore, that Nygard was loafing.Klingbeil admitted.that lie had no criticism of the manner in which Nygard operated.the crane.The fact that shortly after Nygard's connection with the U. A. W..was revealed another workman was placed in his crane for the-purpose of learing to operate it, the trivial nature of the reasonassigned by Klingbeil for Nygard's discharge, and the fact thatKlingbeil took special occasion to watch Nygard, persuade us thatNygard was discharged because of his membership in the U. A. W.,and we so find.Nygard has earned $233.40 since the time of his discharge.41A clerical worker in the department.190935-40-vol. 14-26 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDPercy LlewellynPercy Llewellyn has been employed at the River Rougeplant sinceJune 1932 and at the time of his discharge on May 19, 1937, wasengaged in inspecting crankshafts in the final-assembly department.He was earning $6.80 a day at the time. Llewellyn had been amember of the United Mine Workers of America severalyears before,and he often advocated labor unions in discussions with other Fordworkers.He joined the U. A. W. about April 15, 1937.Shortly after Llewellyn started working on May 19, Ray Crossett,foreman of the production inspectors, told him, "I just seen a reporton the desk in the office concerning you and union activities."- Llew-ellyn then noticed that the general foreman and two servicemenwere watching him closely.Several hours later while he was showinga defective bearing to one Trigger, the other final inspector whoworked with him, the general foreman discharged him for talking.When he went to the timerack to get his time card he noticed that itwas the only card in the rack.41 Llewellyn testified that his jobrequired him to talk to other inspectors.He had receiveda raise inpay about 3 or 4 weeks before his discharge, which had been promisedto him about a month before when he had been refused a transfer.Albert Norris, the general foreman of the inspection department,testified that he had discharged Llewellyn for constantly leaving hiswork to talk to other men.He stated that Llewellyn had formerlybeen a good workman but had become dissatisfied about 2 monthsbefore May 19, upon being refused a transfer.Norris contended thatafter such refusal, Llewellyn had commenced loafing and that hehad twice warned him before discharging him.Norris testified that-immediately before he discharged him, Llewellyn was gone from his-job, "walking around the department there talking to this fellow and-that fellow."Norris testified that Llewellyn's job required him totalk to "the other inspector. that was in the department with him,"but that Llewellyn had no occasion to talk to other employees.Llew-ellyn, however, stated he had not left his bench that morningbecause-of the warning given him earlier in the day by Crossett. In view.of the fact that Llewellyn's testimony about the statement made to-him by Crossett was not contradicted we find that it was made to-him, and in view thereof, accept Llewellyn's testimony that he didnot leave his bench on May 19 to talk to men "around the department."Upon the entire record in this case, we find that Percy Llewellyn-was discharged because of his membership in the U. A. W.Llewellyn earned about $150.00 between the date of his discharge-and the hearing.42The other cards had been pulled out by the timekeeper for the purpose of posting time on-them.Norris.the general foreman, testified that he told the timekeeper to put Llewellyn's.card back in the rack as he was on his way to discharge Llewellyn. .FORD MOTOR COMPANY393Joseph NierotkoJoseph Nierotko commenced working for the respondent in Au-gust 1925 and, with the exception of a lay-off during the depression,continued until his discharge on February 2, 1937.He had beena polisher in the radiator shell and hub-cap department at the RiverRouge plant for the last 5 years of this period.Nierotko testifiedthat he had always performed his work in an efficient manner.Atthe time of his discharge he was earning $6.80 a day.Nierotko became a member of the U. A. W. on August 6, 1936, andattended all of its meetings thereafter.Early in 1937, he beganto discuss the union with other workers in his department.On February 2, Nierotko was taken off his assembly line by thechecker and told to clear out his tools.At the employment officeno explanation was given him for his discharge but Miller, the em-ployment manager, accused him of trying "to fight Ford."John Reilly, the general foreman of the radiator shell and hub-capdepartment, testified that Nierotko did poor work for several weeksprior to February 2.Reilly stated that on February 2 McDaniels,the foreman of the department, complained that Nierotko was notdoing his work properly.Reilly testified that he thereupon toldMcDaniels, "Put him on the radiator shell job and see if that willwake him tip." In about 20 minutes McDaniels reported thatNierotko refused to go on the radiator shell job and Reilly thensaid, "if he doesn't want to do that, why, clear him out."Nierotkodenied that he had been assigned to work on the radiator job andhad refused.Reilly admitted that all he knew about Nierotko'swork was what McDaniels had told him.McDaniels was not called.as a witness.Aside from the testimony of Reilly, who had no direct dealingswith Nierotko, there is no evidence concerning Nierotko's alleged in-Pefficiency.Moreover, the precipitate action taken with respect toNierotko, if Reilly's testimony concerning Nierotko's refusal to workon radiator shells is believed, is inconsistent with the inference whichReilly sought to convey, namely, that he suggested placing Nierotkoon another job in order to "wake him up." In view of Nierotko'sdenial that he had been assigned to different work and had refused,:and in absence of any testimony by any supervisory employee who:allegedly gave him such assignment and was present when he refused,we find that Joseph Nierotko was discharged because of his mem-bership in the U. A. W.Nierotko did not earn any money between the date of his dis-charge .and the hearing. 394DECISIONS OF NATIONALLABOR RELATIONS BOARDJoseph GaluskyGalusky commenced working for the respondentinMay1928 and.continued more or less regularly until his discharge on June 4, 1937.On the latter date, while working at his job of pumping oil out of thesewers in the River Rouge plant,foreman and discharged.Galusky was earning $6.80 a day at thetime of his discharge.Galusky was not a member of the U. A. W. at the time of hisdischarge.However, he had often,discussed the union with otherworkers in the plant and when the "Vote of Confidence"had beencirculated in his department on June 2, be had refused to signit despite a warning by the foreman circulating it that he might bedischarged as a result.The discharge took place 2 days later.Galusky testified that he had always performed his work in a satis-factory manner.Galusky's foreman,PeterMontague,testified that he had dis-charged him because of constant loafing on the job.He stated thathe had given him several warnings,and when he again found himaway from his pump on June 4, he had dismissed him. Galusky deniedthat he had ever been warned for loafing on the job.He explainedthat he was absent from the pump on two occasions on June 4, thefirst time to get a grease gun to lubricate the fan on the pump andthe second time to get a bag of towels to use in cleaning the screen.On both occasions he left word as to his whereabouts with workmenin the vicinity.Upon all the evidence in the case, we find that Joseph Galusky wasdischarged because of his activity in behalf of and sympathy towardthe U. A. W.Galusky has not earned any money since the date of his discharge.Hector F. ManseauWith Clip- exception of two periods of 2 years each, Hector Manseauwas employed by the respondent continuously from September. 1920until his discharge on May 26, 1937.Manseau was engaged as atool and die grinder at the River Rouge plant and at the time of hisdischarge was earning $8.40 a day.He had received a raise about2 months before and testified that he had always performed his workin a satisfactory manner.Manseau became a member of Local No. 8 of the Mechanics Edu-cational Society of America in 1934. In July 1936 Local No. 8affiliated with the U. A. W. as Local No. 157 of that organization. FORD MOTOR COMPANY395About 2 weeks before his discharge, Manseau had a conversation-with another Ford employee named Debor in which he disclosedthe fact that he was a member of the U. A. W. A few days laterDebor was transferred to the Service Department.About 3 daysbefore his discharge, Manseau was told by another employee thatDebor had said, "I understand there is a grinding hand over theredoing a lot of organizing," which statement Manseau understood torefer to himself.Manseau was stopped at the gate and questioned by servicemenwhen he reported for work on the afternoon of May 26. They finallypermitted him to enter the plant after taking his badge number.Shortly after he started to work that afternoon, Manseau was assignedto a rush job by his immediate foreman.While working on thisassignment, he was discharged by his general foreman for talking,despite the objection of his immediate foreman.The talking con-sisted of answering two or three questions asked him by another work-man.The other workman was also laid off, but only for 1 day.ClydeM. Snyder,Manseau'sgeneral foreman, testified that hehad discharged Manseau for talking.He stated that he had seenhim talking several times before that but admitted that he had notgiven him any warning.Snyderalso admitted that Manseau mayhave been on a. job which required talking with other workmen.In view of Manseau's long service for the respondent,the reasongiven by Snyder for his discharge is unpersuasive.We find thatHector Manseau was discharged because of his membership in theU. A. W.Manseau obtained another position on June 4, at a wage of 90cents an hour and subsequently receiveda raise to$1.00 an hour.Heestimated that his earnings between the date of his discharge andthe hearing were about $95 less than they would have been had hecontinued working for the respondent.Emil TomkowEmil Tomkow, an employee in the final-assembly line at the RiverRouge plant, commenced working for the respondent in December1936.It was his duty to put brake shoes on the emergency cables.On April 13, 1937, he was discharged without explanation.He wasearning $6.40 a day at the time.Towkow had obtained his job at the River Rouge plant throughInspector Slamer of the Dearborn police department who communi-cated in Tomkow's presence over the telephone with Miller, the re-spondent's employment manager.Tomkow knew that Slamer hadin similar fashion obtained employment for others.After his dis-charge on April 13, Tomkow went to see Slamer in an attempt to 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDget the job back.Slamer, after investigating the matter, informedTomkow on one occasion that Brown had said that he had been "talk-ing too damned much union" and on a subsequent occasion that hehad been advised by Brown that Tomkow was on "the black-list"and would never be taken back by the respondent.Tomkow's testimony concerning the direct connection between therespondent and the Dearborn police department was substantiated bythat of Harry L. Mason, an employee of the Packard Motor Company.Mason stated that on several occasions during the past year he hadattempted to obtain a job at the River Rouge plant and that eachtime he had been told that it would first be necessary for him tosecure a letter from the Dearborn police department.At the Dear-born City Hall, he saw a man named Schultz who had an office in thebasement of the City Hall where he interviewed applicants for jobswith the respondent and. questioned them concerning their affiliationwith the union.Tomkow was not a member of the U. A. W. at the time of his dis-charge.However, he had often discussed it with other employeesand had stated that he intended joining.Tomkow's foreman, Elmer Fischer, testified that he had discharged.Tomkow because of the latter's constant loafing and talking.He saidthat as a result of a car having come through the line with the wiringcut, he and the general foreman had watched Tomkow's section ofthe line with particular attention.Fischer stated that while doingso they had noticed that he was constantly leaving his job to talk withother employees and they had therefore discharged him.Tomkowdenied these charges and stated that his work had never been criticized.Upon all the evidence in the record, we find that Emil Tomkow wasdischarged because of his activities in behalf of the U. A. W.Tomkow has earned only $45.95 since his discharge.John Cwikiel, Fred Gullickson,andJoseph BaileyCwikiel, Gullickson, and Bailey were, prior to their dismissal inMay 1937, employed in the paint and varnish department at the High-land Park plant.At the time of their discharge, Cwikiel had beenan employee of the respondent for between 25 and 26 years, Gullicksonfor about 23 years, and Bailey for approximately 21/2 years.Cwikieland Gullickson were each receiving $6.80 and Bailey $6.40 a day.Cwikiel and Gullickson became members of the U. A. W. on March11, 1937.Subsequent to that date they often discussed it with otheremployees in the department.Late in the day on Friday, May 7, Dennis McKinney, the generalforeman of the department, informed Cwikiel that he could not usehim in the department any longer.McKinney was very excited at FORD MOTOR COMPANY397the time, and Cwikiel believed that he would change his mind over theweek end.However, on the way home that evening, Carl Branden-berg, one of the foremen in the department, told him that Gullicksoniand he were to be discharged on the following Monday. That eve-ning, Cwikiel and Gullickson were visited in their homes by theirimmediate foreman, Stanley Ziek, who in a very excited manner, toldthem that they were going to be discharged because of their unionactivities.The two men were discharged when they reported for work onMonday, May 10. Then, upon the advice of the Board's RegionalDirector for the Seventh Region, with whom they had spoken overthe week end, they visited the employment office at the River Rougeplant in an effort to retain their positions.Brown at first told themthat there was nothing he could do for them but after they mentionedthe Board to him, he agreed to put them back to work. Brown gavethem a letter of instructions to the superintendent of the HighlandPark plant.Upon their return to the Highland Park plant, Cwikiel and Gullick-son were transferred to the receiving department.Their new jobswould have required them to do considerable heavy and dirty work outof doors and both Cwikiel, who was 49 years of age, and Gullicksonwho was 60 years of age, believed that it would be too difficult forthem.They therefore refused to accept the new positions.On May 14, Cwikiel was visited by McKinney's assistant, a mannamed Hutto.Hutto told Cwikiel that he had been discharged be-cause of his union activities.When Cwikiel asked to be put back onthe job, Hutto replied, "I can't do that.You have got to be punished.They are punishing you for joining the union."Joseph Bailey joined the U. A. W. on April 14, 1937.He also dis-cussed it with other employees in the department and attempted to getthem to join.On May 7, while Bailey was doing some work whichhad been assigned to him by Ziek he noticed that he was being closelywatched by McKinney.A few minutes later he was discharged byZiek.When he attempted to find out the reason for his discharge,Ziek told him that he was doing it on McKinney's orders.McKinney testified that he had discharged Cwikiel, Gullickson, andBailey for inefficient work.He said that early in 1937 a time studyhad been made of the varnish room, the room in which all three ofthe men were employed, which showed that production, in such roomwas far below the required standard.As a result he had watched itvery closely and had discovered that these men were slowing up pro-duction.McKinney's testimony is very confused, and he qualifiedthe reason he had given for the discharges by saying that- he hadbeen of the opinion that there was a conspiracy afoot to slow downproduction and had concluded that Cwikiel, Gullickson, and Bailey 398DECISIONS OF NAT10NALLABOR RELATIONS BOARDwere responsible for the conspiracy because they generally associatedwith each other.Ziek testified that Cwikiel, Gullickson, and Bailey were all goodmen and that the reason for their discharge was their membership inthe U. A. W. Ziek also stated that on the day Cwikiel and Gullicksonhad returned to the Highland Park plant with the letter from Brown,McKinney had told him that they were to be assigned to jobs whichwould "break their God-damn backs for' them."Upon all the evidence in these cases, we find that the respondentdischarged Joseph Bailey and caused the resignation of John Cwikieland Fred Gullickson because of their membership in the U. A. W.Cwikiel had earned about $36.00, Gullickson about $40.00, andBailey about $88.00 between the times of their discharges and thehearing.We further find that the respondent, by discriminating in regard tothe hire and tenure of employment of Homer King, George Smick,Alphonse Kuzulis, Birtus C. Hall, George B. Zubick, Joseph Gutierrez,George Onnela, Richard Weyhing, Clarence Fleming, Elmer Mackie,Thaddeus Radke, Alfred Onnela, Ray Onnela, Martin Jensen, CliffordSheldon, Fred Nygard, Percy Llewellyn, Joseph Nierotko, JosephGalusky, Hector F. Manseau, Emil Tomkow, Joseph Bailey, JohnCwikiel, and Fred Gullickson, thereby discouraging membership inthe U. A. W., interfered with, restrained, and coerced its employees in.the exercise of the rights guaranteed in Section 7 of the Act.Joseph SableJoseph Sable had been an employee of the respondent for between31/2 and 4 years at the time of his discharge on June 4,1937.Hewas employed in the tool cribs andwas earning$6.80 a day.Sable did not belong to the U. A. W. at the time of his dischargebut played on the ball team of one of its locals.On May 31, andJune 1, 1937, he noticed three men, whom he took to be servicemen,in the stands looking over the players who were taking part in thegames.Sable testified he knew the men, to be servicemen because,"I could tell them a mile away.Their nose was pushed in and theyhad ears that was cauliflower ears, and they kind of stared at usplaying ball, looking at each fellow as they came to bat, staring atthem, giving them a dirty look, in other words."Sable had been working on the midnight shift for several weeks.On June 2, when he reported for work, he found a note attachedto his time card ordering him to start working days on the morningof June 3.On that morning he was assigned to work with anotherman in crib61.Shortly after he began work, George Peterson, theforeman,brought over another man, one Russo, to work in the crib. FORD -INIOTOR COMPANY399Ordinarily, only two men work in each crib. Sable testified that he"unconsciously" brushed against Russo, who thereupon started afight with him.Sable started running away, but was interceptedby some servicemen, who took him and Russo to the employmentoffice in a car which he testified was "waiting."Peterson, the foreman, testified that, being in need of two men onhis shift, he brought Sable from the midnight shift and Russo wassent to him from the main stockroom. Since Russo was inexpe-rienced in tool-crib work, he put him with Sable and another regu-larman in crib 61, as was the custom in breaking in new men.Peterson testified he did not see the beginning of the fight, but whenhe arrived on the scene both Sable and Russo were being taken tothe employment office by two servicemen.About 10 minutes laterBrown, the employment manager, called him and asked that quitslips be sent down for both men. Peterson stated that Sable andRusso were both discharged for fighting.When Sable returned to the employment office on the following dayin an attempt to get back his job, he was asked by Brown how manyhandbills he had passed around the plant. Sable denied havingpassed any handbills and testified that he had never talked about theunion except to discuss the results of the ball games and that onlyfive or six employees knew he was a member of the union ball team.We do not believe that Sable's identification of the men whom hesaw watching the ball players is sufficient to warrant the conclusionthat they were Ford servicemen:Peterson's uncontradicted testi-mony concerning the circumstances under which Sable was trans-ferred and assigned to work with Russo is straightforward and, inview of the fact that both men were discharged for fighting, militatesagainst any inference of a design to get rid of Sable.There is noother evidence, aside from the inference from Sable's unsubstantiatedconclusion that the automobile in which the servicemen took him tothe employment office was "waiting," to suggest that the fight wasstaged to supply a reason for discharging him.We find that therespondent did not discharge Joseph Sable because of his activitiesin behalf of the U. A. W.John J. DoveyJohn J. Dovey was first employed by the respondent in January1929 and, with the exception of a few brief lay-offs during the de-pression, he continued working for the respondent until March 11,1937.At that time he was engaged as a pipe fitter in the cementplant at the River Rouge plant and was earning $7.20 a day:Dovey, although not a member of the U. A. W., praised it highlyin several conversations with his foreman during the early part of DECISIONS OF NATIONAL LABOR RELATIONS BOARD1937.He testified that after these conversations his foreman began-discriminating against him in the assignment of work.The dirtiestand most disagreeable job which could be assigned to a pipe fitter-was one to put steam blowers in a boiler. Such jobs are usually-rotated among the different pipe fitters.Dovey, however, claimed-that in March he was given a boiler job when it was not his turn,since he had done the last such job.However, he testified that hehad not complained about this assignment.Since a pipe fitter had to be at work every day, although the menworked only 5 days a week, it was necessary to rotate the week ends-among the three pipe fitters.As a result, in some weeks a pipefitter would have Saturday and Sunday off, whereas at other timeshis week end would be broken. It was the custom so to arrange the-days off that each pipe fitter would, over a period of time, have aboutthe same number of consecutive Saturdays and Sundays off.Doveycomplained that he was being discriminated against in this respect,in that he had the fewest unbroken week ends off in 1937.On March 11, 1937, Dovey's foreman, Harold V. Peterson, postedthe schedule of work for the following two weeks ends.The sched-ule required Dovey to work the first Saturday, with Friday andSunday off, and the following week, to be off Saturday and workFriday and Sunday.Dovey protested to Peterson, who, accordingto Dovey, replied, "God-damn it, if you don't like the way I makeout the schedules, get the hell out of here."Dovey testified that hereplied, "Okay, Pete," and then went to Lockhart, the departmentsuperintendent, and asked for a department release so that he couldbe transferred to another department.Dovey admitted that, prior to March 11, 1937, he had had fourunbroken week ends, but claimed that another pipe fitter, one Douglas,had had seven or eight.However, Peterson testified that since hehad three pipe fitters the number of unbroken week and of eachwould be about one in three.He denied that Douglas had beenfavored in the distribution of days off.We do not think the evi-dence establishes that Dovey was discriminated against in the dis-tribution of week ends.When Dovey saw Lockhart, the latter agreed to give him a depart-ment release.However, after leaving Lockhart but while stillwithin the plant, Dovey noticed that the card which Lockhart hadgiven him was marked "quit" instead of "release."Dovey testifiedthat he "didn't feel like going back and arguing the point" withLockhart, but felt that Lockhart "would get me back to work if Iwent back to him nice; that is why I went out to his house later on."On the stand, Dovey insisted that he had not quit.However, itdoes not appear that he made any arrangements, before seeking the"department release" from Lockhart, to get work in another depart- FORD MOTOR COMPANY401ment.That Dovey knew a "department release" in itself did noteffect a transfer seems clear, since he testified that, "If you are re-leased from one department, you can go down to the employmentoffice and they will very likely place you in another department."Moreover, Dovey admitted, on cross-examination, that, "I didn't seeanybody except Mr. Lockhart on March 11th. I didn't go to seeanybody else on March 11th, the day I quit."Dovey made several unsuccessful attempts to get back to work atthe River Rouge plant.A foreman in another department told himthat he had a job for him but an official in the employment office,after calling up the superintendent of the cement plant, refused topermit him to return to work.Dovey's wife testified that Pat Salancy, an official in the ServiceDepartment, had told her that the superintendent of the cementplant, a man named Lockhart, had stated that Dovey was an A-1worker but that he was a dangerous man to have around because he-talked so much about the union. She had then gone to Lockhart inan attempt to get her husband's job back and Lockhart had promisedher that he would put him back to work after the union agitation-died down.While the evidence is not entirely free from doubt, inasmuch as itindicates that after his employment terminated Dovey was refusedreemployment because of suspected union activity, we think that, onMarch 11, lie voluntarily quit his employment in the expectation thathe would be "transferred" or reemployed in some other department.The complaint contained no allegation that Dovey was refused rein-statement because of his sympathy with or activity in behalf of theU. A. W. Accordingly, we find that John J. Dovey was not dis-charged because of his sympathy toward the U. A. W.Anthony J. Schipper43.With the exception of a period of 4 months in 1935, Anthony J.Schipper, a glass setter in the body department at the River Rougeplant, worked for the respondent from December 1934 until April 15,1937.On the latter date lie was earning $6.80 a day.Schipper became a member of the U. A. W. in March 1937. OnApril 15, 1937, he asked his foreman, Roy Meyers, to read an articlein the Detroit Free Press in which Henry Ford was quoted as sayingthat his employees were free to join labor organizations.About 2hours after this incident, William Sewell, foreman of the body depart-ment and Meyers' superior, discharged Schipper.Schipper testifiedthat Sewell brought him to Meyers, who, when Schipper asked what"Referred to as John Schipper in the complaint. 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe trouble was, "shrugged his shoulder and didn't give me noanswer."Schipper returned to the plant for his pay a few days later andstopped to see Pat Salancy in an attempt to find out the reason forhis discharge.Duringhis conversationwith Salancy he was askedwhether hestill belongedto the union and replied in the affirmative.Salancy then told him to get his money and go home.Sewell testified that Schipper had formerly been a good workmanbut that about April 1 "he started to slow down in his work."Sewell asked him what the trouble was and Schipper complainedthat he was not getting paid enough. Sewell thereupon recom-mended him fora raise, andSchipper "went along all right until thefollowing two weeks."On April 15 'Sewell noticed Schipper slow-ing down again and, so Sewell testified, Schipper complained againabout not having received a raise.Sewell replied that a raise hadbeen recommended and that that was all he could do. Sewell then'placed another employee, Charlie Markham, with Schipper to assisthim.Thereafter Schipper again slowed down and Sewell definitelydetermined to discharge him.That Schipper was. dissatisfiedbecausehe had notreceived a raiseappears fromhis own testimony.He testifiedthat, to his knowledge,he had never asked Sewell for araisebecause, "I knew it would notdo any good."However, he admitted that hedid not get a raisewhen other employees did and that he "didn't feel any too happyabout it."We find that AnthonyJ. Schipper was not discharged because ofhis membership in the U. A. W.John BarronJohn Barron had been an employee of the respondent for 13 yearsat the time of his discharge on June 16, 1937.He was a memberof the machine-repair department and was responsible for keepingthe punch-press machines in the pressed-steel building at the RiverRouge plant in good condition.At the time of his discharge he wasearning $7.20 a day.Barron was a charter member of the U. A. W., having joined inDecember 1934.Early in 1937 he became very active and addressedseveral public meetings.He also did considerable organization workamong the respondent's employees and succeeded in obtaining 46members in the pressed-steel building.On June 16, while he was repairing one of his machines, he gotinto a fight with a sweeper who was sweeping the floor beside him FORD MOTOR COMPANY403and was taken off the job by a serviceman and discharged. Theserviceman who took him out of the department accused him ofmaking a speech for the union and of advocating anarchy.The evidence as to the cause of the fight is conflicting.Barrontestified that the sweeper had first swept some dirt into his face andthen had called him vile names without obtaining any response.Finally the sweeper had tripped him and then attacked him. On theother hand, George Smoot, the sweeper, testified that he was peace-fully sweeping the aisle when Barron turned over a can of paintand his bucket of water. Smoot said that when he objected, Barroncalled him a vile name which caused him to hit Barron. Smoot was.also taken out of the department by servicemen, but after pleadingwith his foreman, Holly, and several men in the employment office,he was allowed to return to work in another building:William Kadau, the assistant general foreman in charge of mainte-nance in the pressed-steel building, testified that in January Barronhad "started making a pass" at a fellow employee and that Barron'sforeman had complained of having "a lot of trouble" with Barron andthat no one wished to work with him. Kadau testified that he hadthis previous trouble with Barron in mind and "coupled with thisfight I just figured that was the end of it."It is clear from the record that the respondent has a settled policy.of discharging employees engaging in fights within its plants.How-ever, the failure to discharge Smoot is not in itself sufficient to war-rant the inference that the respondent discharged Barron because ofhis membership in the U. A. W. Smoot's testimony, which was notcontradicted, was to the effect that both men were told at the employ-ment office, "Well, you know what this means.You fellows loseyour jobs.We don't want no fighters around here."He was toldto turn in his tool checks but instead went to see his foreman, Holly.Holly said, "I don't want any fighters. I can't do anything aboutit.The -fellows in the office will have to take care of it." Smootthen returned to the employment office and, after insisting that thefight was started because Barron called him a vile name, he was sentback to work but placed in another building.We find that the evidence is insufficient to establish that therespondent discharged John Barron because of his membership inthe U. A. W.Jacob WinsiewskiWith the exception of a 3-year lay-off during the depression, JacobWinsiewski worked for the respondent continuously from 1916 untilhis discharge on April 8, 1937.He had been employed in the pro-duction department at the River Rouge plant for the last 3 yearsof that period and had the task of tinning corners on oil pans.Winsiewski was earning $6.40 a day at the time of his discharge. 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe clerk to the superintendent of his department took Winsiewskioff the assembly line on April 8, and told him to clear out his tools.Winsiewski then asked the superintendent why he was being dis-charged and the latter replied that he did not know.Winsiewski was.never given any explanation of his discharge and whenever he in-quired at the employment office, he was invariably told to return thenext day.Winsiewski testified that during a conversation withBrown shortly after his discharge, the latter made a remark to himabout his son being a union man at the Chevrolet plant and participat-ing in the strike at that plant.Winsiewski's foreman, Harry Da.lameter, testified that he had dis-chargedWinsiewski for inefficient work.He stated that he hadwarned him several times and when, on April 8, he noticed him doing-poor work again, he decided to dismiss him.Winsiewski admittedthat 2 or 3 weeks before his discharge his foreman called his attentionto some defective work and told him that he was not doing his workproperly.Winsiewski was not a member of the U. A. W. and there is no evi-dence that he had evinced an interest in the union.From Winsiew-ski's testimony it appears that Brown's inquiry as to his son being aunion man was made in the course of an ordinary interview and was;not unconnected with what had preceded.There is no evidence thatDalameter knew or suspected that Winsiewski's son belonged to the.union.We conclude that the evidence is insufficient to establish thatJacob Winsiewski was discharged because of his son's membership inthe U. A. W.George Sazyn.kiGeorge Sazynski worked for the respondent from December 12,1936, until his discharge on June 8, 1937.On the latter date he wasworking as a millwright helper in the foundry machine shop at theRiver Rouge plant when his foreman transferred him to a differentjob which he refused to take.His foreman then discharged him-Sazynski testified that the reason for his refusal to take the new job,was that the work was very dirty.Sazynski had joinedthe U. A.W. on February 20, 1937, and hadrefused to sign the "Vote of Confidence"when it was circulated in hisdepartmentduring thefirst week in June 1937.He believed theseacts were responsible for his transfer to less desirable work on June 8.The evidence indicates that Sazynski had been transferred from onejob to another on several occasions during his employment by therespondent.His foreman testified that one of the reasons for thetransfers was that he was an inefficient workman. Sazynski's owntestimony shows that he had been dissatisfied with most of his jobs atthe River Rouge plant. FORD MOTOR COMPANY405.The record affords insufficient basis upon which to sustain the chargethat Sazynski was discharged because of his membership in the.U. A. W.Gabriel BobailaGabriel Bobaila worked for the respondent on and off from 1912:mitil November 20, 1936.For some 13 months prior to the latter datehe was engaging in loading automobile parts into freight cars at the-River Rouge plant.Upon reporting for work on November 20, 1936,Bobaila was di-rected to go to the employment office.After being forced to wait until.the following day, he was transferred to the pressed-steel building as.a spot welder.However, afterhe hadworked on his new job less thana,week, he was discharged without explanation.The person at theemployment office who dismissed him said,"The reason for you is to-get out of here and from now on to keep away from Ford MotorCompany."Bobaila had joined the U. A. W. in the autumn of 1935.He hadattended most of its meetings subsequent to that date.Upon the evidence in this case,we cannot find that the respondent-discharged Gabriel Bobaila because of his membership in theU. A. W..Guiseppe GregorioGuiseppe Gregorio was employed by the respondent moreor less=regularly from 1923 until his discharge on June 9, 1937.During the-last few months of this period he was working in a, construction gang-in the River Rouge plant and was earning $6.00 a day.Gregorio did not belong to the U. A. W. at the time of his dis-charge.However, on June 2, he had refused to sign the "Vote ofConfidence."On June 9, 1937, Gregorio was helping dig a foundation outside.the Foundry Building, when it commenced raining.While putting-on his boots and raincoat, he became involved in an argument.The-evidence is conflicting as to the identity of the person with whom the-argument took place and as to the events that followed in its wake.Gregorio testified that, although he had taken only 2 or 3 minutes-to put on his boots and raincoat, a serviceman whom he had neverseen before accused him of loafing, and that his general foreman then,discharged him.Harry Reynolds, the general foreman, on the other-hand, testified that Gregorio's argument had been with his immediate-foreman and had been started by the latter's attempt to reprimandhim for taking too much time in putting on his boots and raincoat.Reynolds stated that Gregorio was a good workman and that he had.tried very hard to calm him but that Gregorio, who was very quick-- 406DECISIONS OF, NATIONAL LABOR RELATIONS BOARDtempered, had become more and more angry and had finally quitwith the remark, "Oh, the hell with the job."Reynolds' statement that Gregorio had left his employment volun-tarily is substantiated by the fact that the latter made no attempt tovisit the employment office and instead sent his wife after his pay.Upon the record in this case, we are unable to find that GuiseppeGregorio was discharged because of union activities or suspected.sympathy with the U. A. W.Leo J. KrughWith the exception of a 3-year period during the depression, LeoJ.Krugh was employed by the respondent from October 1928 untilhis discharge on May 19, 1937.At the latter date he was engagedas a double end lathe operator in the rear-axle housing department atthe River Rouge plant and was receiving a wage of $6.80 a day.Hetestified that he had always performed his work in a satisfactorymanner.Krugh became a member of the U. A. W. on January 27, 1937.On May 19 he was discharged without explanation.He stated thatsubsequent to his discharge he had been informed by S. J. Feeney,an individual who often associated with Ford servicemen and wascommonly known around the River Rouge plant as a "stool pigeon,"that he had been dismissed because of his membership in the U. A. W.Charles Barberree,Krugh's foreman, testified that for several-weeks before Krugh's discharge the production in his section hadbeen below standard.He stated that he had warned all of theworkers on the assembly line that he was going to discharge the per-son responsible for the poor work.He had then conducted an-investigation and, upon discovering that Krugh was the man whowas impeding production, he had dismissed him.Upon the evidence in this case, we cannot find that Leo J. Krugh-was discharged because of his membership in the U. A. W.Raymond JewellRaymond Jewell, a U. A. W. member, has worked for the respondent-more or. less regularly since 1922.Prior to June 14, 1937, he wasemployed as a final inspector in the motor-assembly department atthe River Rouge plant.On that date he was discharged by his fore-man for talking on the job. Jewell testified that it was necessary foran inspector to speak to other employees.Jewell was interviewed by Brown the day after his discharge.According to Jewell's testimony, Brown spoke to him at length con-cerning the U. A. W. and stated that he had heard that Jewell hadbeen engaging in union activities.Jewell was laid off for 4 days and FORD MOTOR COMPANY407then returned to his job by Brown.His foreman refused to takehim back, however, and Jewell was transferred to another job whichhe termed the "doghouse." Since returning to work, Jewell has hadan increase in pay from $6.80 to $7.20 a day.In view of the fact that Jewell's lay-off lasted only 4 days andthat he has since received an increase in pay, it is difficult to believethat the reason for such lay-off was his union activities.Upon theevidence, we cannot find that Raymond Jewell was laid off becauseof his membership in the U. A. W.Daniel E. DevorDaniel E. Devor has been employed by the respondent since 1923.On April 19,1937, he became a member of the U. A. W. and on June 9,1937, he was transferred against his wishes from the job of operatinga crane in the soaking pits at the River Rouge plant to one at commonlabor in the foundry.However, since June 14, he has had the taskof operating an electric furnace in the foundry.He enjoys his pres-ent work and has received an increase in pay from $7.60 a day to$8.00 a day.Upon the evidence in this case, we are unable to sustain the chargethat Daniel Devor's transfer was due to his membership in the U. A. W.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities, of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.THE REMEDYThe respondent having engaged in unfair labor practices, we shallorder it to cease and desist therefrom and to take certain affirmativeaction which we find will effectuate the policies of the Act.We have found that, by directly distributing the anti-union litera-ture consisting of statements in the. "Ford Almanac" for July 1937,the "Fordisms," and the pamphlet entitled "Ford Gives Viewpointon Labor," and by the assaults upon union members and sympathizersby some of its employees, including supervisory employees and mem-bers of its service department, the respondent has interfered with,restrained, and coerced its employees in the exercise of the right toself -organization guaranteed in Section 7 of the Act.We shall there-fore order the respondent to refrain from such interference.190935-40--vol. 14--27 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe have also found that the respondent discriminated in regardto the hire and tenure of employment of 24 of its employees, therebydiscouraging membership in the U. A. W.We shall order the-re-spondent to make such employees whole for any loss of pay theyhave suffered by reason of its discrimination against them by paymentto each of them of a sum equal to the amount which he normallywould have earned as wages from the date of his discharge to thedate of the offer of reinstatement, less his net earnings'} during saidperiod.-Upon the basis of the foregoing findings of fact, and upon theentire record in the case, the Board makes the following :CoNcI usIONs OF LAW1.International Union, United Automobile Workers of America,is a labor organization, within the meaning of Section 2 (5) ofthe Act.'2.The respondent, by discriminating in regard to the hire andtenure of employment of Homer King, George Smick, Alphonse Ku-zulis,Birtus C. Hall, George B. Zubick, Joseph Gutierrez, George.Onnela, Richard Weyhing, Clarence Fleming, Elmer Mackie, Thad-deus Radke, Alfred Onnela, Ray Onnela, Martin Jensen, CliffordSheldon, Fred Nygard, Percy Llewellyn, Joseph Nierotko, JosephGalusky, Hector F. Manseau, Emil Tomkow, Joseph Bailey, JohnCwikiel, and Fred Gullickson, thereby discouraging membership inthe U. A. W., has engaged in and is engaging in unfair labor prac-tices, within the meaning of Section 8 (3) of the Act.3.Ford Brotherhood of America, Inc., is a labor organization,within the meaning of Section 2 (5)_ of the Act.4.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7of the Act, has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.44By "net earnings"ismeant earnings less expenses,such as for transportation,room, andboard, incurred by an employee in connection with obtaining work and working elsewherethan for the respondent,which would not have been incurred but for his unlawful dischargeand the consequent necessity of his seeking employment elsewhere.SeeMatterof CrossettLumber CompanyandUnited Brotherhood of Carpenters and Joiners of America,Lumber andSawmill,Workers Union,Local 2590,8 N. L. R.B. 440.Monies received for work per-formed upon Federal,State,county,municipal,or other work-relief projects are not con-sidered as earnings, but, as provided below in the Order, shall be deducted from the sum duethe employee,and the amount thereof shall be paid over to the appropriate fiscal agency ofthe Federal,State, county,municipal,or other government or governments which suppliedthe funds for said work-relief projects. FORD MOTOR COMPANY'409.6.The respondent has not dominated or interfered with the forma-tion or administration of, or contributed support to, Ford Brother-hood of America, Inc., within the meaning of Section 8 (2) ofthe Act.7.The respondent, in the discharge of Joseph Sable, John J. Dovey,Anthony J. Schipper, John Barron, Jacob Winsiewski, GeorgeSazynski, Gabriel Bobaila, Guiseppe Gregorio, and Leo J. Krughand in the transfer of Raymond Jewell and Daniel Devor, has notengaged in unfair labor practices, within the meaning of Section8 (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw. and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, Ford Motor Company, and its officers, agents, successors,and assigns shall:1.Cease and desist from :(a)Discouragingmembership in International Union, UnitedAutomobileWorkers of America, or any labor organization of itsemployees by discharging or refusing to reinstate any of itsemployees or in any other manner discriminating in regard to theirhire or tenure of employment or any term or condition of their em-ployment because of their membership in, activity in, behalf of, orsympathy toward any such labor. organization;(b)Threatening, assaulting, beating, or in any other manner inter-fering with, restraining, or intimidating, directly or indirectly, mem-bers of International Union, United Automobile Workers of America,or any other labor organization of its employees distributing or other-wise disseminating union literature in the vicinity of its River Rougeplant;(c) Interfering with, restraining, or coercing its employees in theexercise of the rights guaranteed in Section 7 of the Act by circu-lating, distributing, or otherwise disseminating among its employeesstatements or propaganda which disparages or criticizes labor organ-izations or which advises its employees not to join such organizations;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, or to engage in concertedactivities, for the purpose of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the National LaborRelations Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act : 410DECISIONS OF NATIONAL' LABOR RELATIONS BOARD(a)Offer to GeorgeOnnela,Richard Weyhing, ClarenceFleming,Elmer Mackie,Thaddeus Radke, Alfred Onnela, Ray Onnela,'MartinJensen,Clifford Sheldon, Fred Nygard, George B. Zubick, JosephGutierrez, AlphonseKuzulis, Homer King,Percy Llewellyn, JosephNierotko, George Smick, Joseph Galusky, Hector F.Manseau,BirtusC.Hall,Emil Tomkow, Joseph Bailey, John Cwikiel, and FredGullickson, immediate and full reinstatement to their former posi-tions, without prejudice' to their seniority and other rights and priv-ileges;(b)Make whole the persons named in paragraph 2 (a) above forany loss of pay they havesufferedby reason of the respondent's dis-crimination in regard to hire andtenure ofemployment, by paymentto them, respectively,of a sum ofmoney equal to that which- each,would have earnedaswagesduring theperiod- from the date. ofsuch discriminationagainsthim to the date of the offer ofreinstate-ment,lesshis net earnings during that period; deducting, however,from the amount otherwise due to each of the said employees,moniesreceived by said employee during said period for work performedupon Federal, State, county, municipal, or other work-relief projects,and pay over the amount, so deducted, to the appropriate fiscalagency of the Federal, State, county, municipal, or other governmentor governments which supplied the funds for said work-reliefprojects ;(c)Post immediately in conspicuous places throughout all depart-ments of its plants in Dearborn and Highland Park, Michigan,notices toits employees stating that, the respondent will cease anddesist inthe manner aforesaid and that it will take the affirmativeaction set forth in 2 (a) and (b) of this Order;(d)Maintain such notices for a period of at least sixty (60) con-secutive days from the date of posting ;(e)Notify the Regional Director for the Seventh Region in writ-ing within ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.IT IS FURTHER ORDEREDthat the allegations of the complaint that therespondent had engaged in and is engagingin unfair labor practiceswithin themeaning ofSection 8 (2) of the Act, be, and the samehereby are,dismissed.AND IT ISFURTHER ORDEREDthat the allegations of the complaint be,and they herebyare, dismissedwith respect to Joseph Sable, JohnJ.Dovey, Anthony J. Schipper, John Barron, Jacob Winsiewski,Raymond Jewell,GeorgeSazynski,GuiseppeGregorio,GabrielBobaila, Leo J. Krugh, and Daniel Devor.MR. WILLIAMM. LEISERSONtook no part in theconsiderationof theaboveDecisionand Order.-